24,951

¡A

CONTRATO DE SERVICIOS PETROLEROS: QUE OTORGAN: "PETROLEOS DEL
PERU_ -— TROPERU A.” "PETRO — H RUANA__ S.A. CON .

INTERVENCION DE: BANCO CENTRAL DE RESERVA DEL PERU Y EL
MINISTERIO DE ECONOMIA Y FINANZAS Y PETRO-TECH INTERNATIONAL INC.

AM loja talado aloja lalalala lojotalatalalololoK
la ciudad de Lima, distrito de Miraflores a los di seis

dias del mes de noviembre de mil nove

ntos noventitres, ante

mis Abraham Velarde Alvarez Abogado-Notario Público de esta

capital con Libreta Electoral  MNo.07768426, — Libreta de |
Conscripeljón Pilitar No. 200600 E Libreta Tributaria
Zn COMPArecena=— |
]
El Señor Emilio Zúñiga Castillo, de na PEFLUAna a Y
icado con Libreta toral No.07 y con Libreta ]
ilitar No.2479256-453 Ingeniero, Llteros
1
n Peruano, iden 4
,
sctoral No.07787865 y con Libreta

| Í
MarM3daó0-11353 Inaen un j
W 1

proceden Cen nombre y repre de la firma
ninada "Petróleos del Perú — PETROPERU S.A." con RUC
No. 1 4 012821, debidamente autorizados segun el Acuerdo de

orio Mo-D/072-93, de fecha 22 de dulio de 1993, el cual

sed

El Señor William M. Kallop, de nacionalidad norteamer

rador de En

ANA y

identi cado con F

asaporte No.110187941 5 Aci

ntacion de la Firma

Cien proc en nombre y rep

"Petro — Tech Peruana S.A." ,. con Ri, (en tramite), debidamente

conpro ban Le y tambien en
poder

repr

encuentra en

Con intervención der

Señor Javier de la Rocha Marie, peruano, con  Libr

a Militar No. 23727

dr “44, Gerente

ral No.07713953 y

Genera

El Señor Ricardo LLaque Godard, peruano, con Libreta Electoral

.«T34M606941, funcionari

y Libr

Banco Central de

on del "Banco Central

Quienes proceden en nombre y repre

1]
ide Reserva del Perú", segun Acuerdo de Directorio de fecha. de

|
'Agosto de 199%, que se inserta,”

ñor Alfred Jalili japara, Fuano, con Libreta

Mo.O0722

3537-8446. quien

265 y Libreta Milite

Mo. en su

remo Gol

del Ministerio de

mprobante que

inserta.

abi]

y
Llano a qui

SON Mayor de edad bh para contratar

iden

ique y

el idioma

cidada Lib mweiniento bastante,

he hecho

obado por el. examen que

¿ previamente, de acuerdo a lo dispuesto en los articulos

cincuenticuatro y cihcuenticinco de la nueva ley « notariado

mintta debidamente fi

y me ent

mada y autorizada por

profe do, para que su contenido eleve a escritura

hivo con número de

púb que ar

Como CULAER pe

ONE

1952

No 1830753

EROR NOTARTDO y

UTE Públicas

2d extender en su KR

Sírvase

Ls

una de Contrato de Servicic abrán de una

en adelante

parte os del Ferá

con domicilio en

denominada RUY, con RaU.Cp 10012

F San Isidro, Limas del

eo de la República NQ 3 damente

idente del Directorio, señor Emilio

representada por su Fr

Zmiga Castillo, identitfi

a El

cado con Libre toral NQ

335324 Libreta Tributaria N* 5216893 y Libreta Militar N*.
24795645 y por su Gerente General, señor Antonio Ramón Cueto

Duthurburu, identificado con Libreta Electoral N*  0778786%,

Libreta Tributaria N% 3073823 y Libreta Militar N* N34a60-1135

San

ambos con domicilio legal en Faseo de la República

del Ac de

dro, Limas y facultados

onforme apar

Directorio de f RU NQ D/072-93 de fecha 22 de  dIulio de

1993, cuyo texto certificado deberá usted insertar, y de la

tra partes PETRO-TECH RUAMA S.ñry a la que en adelante, se

enominará el Contratista, con RUC. en tramite, con domi Lio

Rosario No, 380, San idros Limas, inscrita en la Ficha

1017314 asiento 1-A, del Libro de Sociedades del Registro
Malcantil de Lima y en el asiento la página 393, Tomo 11 del

Libro de Contratistas Fetroleros del Registro Fúblico de

Hidrocarburos, debidamente representada por el señor Wi

ún pe

Kallops identificado con porte N*110187941,. 5

inscrito en la ficha No. 101731, asi to lua del Registro

Mercantil de Limas y quien representa ES (O-TECH

NATIONAL. INC. con la intervención del Banco Central de

rva del Ferd, representado por sus funcionarios Javier de
vibe (3 Godard,

a Par

necia. de

Gerente de Opera mes nt

Gere

doctor

guno. de e

de na Legal, con domi

Te
Quesada 441, Lima, autorizados conforme Acuerdo de Directorio

de fecha ¿6 de Ágo

sto de 1993 cuya” copia certificada se

servirá insertarj y en representación del Supremo Gobierno, el

COnomáa y

nda d Minis

erio de

Via Ministro de Ha

Finanzas, señor Alfredo Jalilie Awaparas con Libreta Electoral

No 072

Zó6ñ5, Libreta Tributaria N* A"160664 y Libreta Militar
s ,

yo. lio en Av. Abancay Cuadra Sy. Limas

784464 con domic

eto Supremo: NQ 044-93-Eld

debidamente autorizado por  D

en el diario oficial el 1 de Moviembre de 1993. y

pal

i
¡que aprueba el Contrato, en los términos y  condic

ones * que

¿constan de las cláusulas siguient

CLAUSULA PRELIMINAR — GENERALIDADES . -*---

nte. documento el Contrato de

T. Cons

e 6por el pres Jperaciones

jecutars e en el lote

para explorar y explotar Hidrocarburos a

t

z

rú y Fetro. Tech

a a suscribirse entre Fetróleos del

¡Peruana Sir cuya ón y ubi ión en los

sario

mte Contrato."

lanexos "A" y, "E" del pre

U>ces titular del Área de Contrato, siendo los

¡Ll

¡Hidrocarburos "in: situ" de - propiedad 'del Estado. y los

extraídos de propiedad de

-en la

Contrato,

TIT,

pr

cláusulas del

¡cláusula octavás y en concordancia con

mos no otorga derecho alguno al Contra

sobre el Área

¡de + Contrato ni

obre los Hidrocarburos
24999)

No 1830755

la cláusula

IV.

acordadas por las Far

primera del presente Contrato, tienen por finalidad darle el

significado requerido a los conceptos que se empleán en el

presente Contrato y dicho significado será el único aceptado

ión en la ón del

para los ef

de otra

MISMO, A Menos que

forma por escri

ente

V, Fara todos los efecta vos y derivados de pres

de las.

Contratos las Partes convienen en que los  títule

Láusulas son irrelevantes para la interpretación del.

contenido de las mismas.
Vil. Los anexos del Contrato firmados por ambas Fartes forman
arte integrante del mismo, de modo que cualquier referencia

Ll Contrato comprende los anexos. En caso de discrepancia

rá lo estipul en el Contrato. mm

reval

AUSULA PRIMERA — DEFINICIONES o mmm

Tiedas definiciones contenidas en la presente cláusula

tándrán el mismo significado, estén los términos utilizados en

eifigular o en plural

Afiliada.

ionario con derecho a voto

quier entidad, cuyo capital ac
sea de propiedad, directa o indirectamente, en una proporción

por ciento (49%) de — cualquiera

; A ;
igual o mayor al cuarentinue

entidad 0

de las Partes 0-7 € alqui

ona que Sea

amen t

ias directa o indir s2ntinueve por

cho a voto

(49%) O más del capital accionario con dere

en

de una .de las Fark o. cualaud CUYO pital

irectamente o

cionario con derecho a voto s

ac a de propi
nto (49%) o más d

MEVe por a

an directa 0

quie pa

mi

DS

cuarentinueve por

indire

nto (49%) o más del

Lo de alguna de las rtes

Feríodo de do consecutivos de acuerdo al

desde una fecha e

1.3 Area de Cont

stra en el. anexo

" y que se mue

Ll área descrita en anexo

l del mar territorial del

ubicado en el Zócalo Continenta
la como Lote Bs con una extensión de

Perú
1

tárea (400,000 Has.) dentro de la cual

icuatrocientas mil he
|
el Contratista ejecul

rá el presente Contrato. El Área de

én será la que resulte luego de excluir o las

Contrato tamb

que haya hecho suelta el Contratistas de tiempo en

tiempo, de acuerdo a los términos del Contrato.

trado en el

En caso de existir alguna discrepancia entre lo mo

"oy la descripción nterida en el anexo "A",

anexo "E

¡preval á dicho anexo "A"

1.4  Barril.:

los Estados

rtidós (42) galones de medida 1

Cuar

imentos  (KS%4)

Unidos de América sin agua, barro u otro

Fahrenheit (60%

corregida a una temperatura de s rta qr

ión de nivel del mar.

FE) a pres

de Concil ÓN

(3) miembros, para

Organo no. permanente compue

surjan en relación a

opinar respecto a las
24,954
No 1830757

la explotación no racional y valorización de los Hidrocarburos

acápite 5.7 y en el 11]

conforme lo estipulado en

8.9.3 de te Contrato nea

1,6 Comité de Supervi

el órgano que Supervi el cumplimiento y la

mes están. establecid

te Cont

O. cuyas atri

ente Contrato. emmm

cláusula sétima del pres

1,7  Condensado .-

Es el líquido formado por la condensación de un vapor O. gas,

específicamente los Hidrocarburos separados del Gas  Naturala

debido a cambios en la pre n y temperatura cuando Gas
Natural de los reservorios es liberado en los separadores de

« Tal Condensado permanece líquido a la presión

“la superfi

y temperatura atmosférica. er

1.9 Contratista.
Fetro-Tech Peruana S.A. y que ha sido calificada legala

TROFERU y se halla

écnica y económicamente , Capáz por

necrita en el Registro Público de Hidrocarburos en el asiento

bro. de Contrat

Fagina 393, del Tomo

Contrato,
el presente acuerdo al que han Llegado las Fartes al

ipular los términos y condiciones que se encuentran

integran.

contenidos en este documento y en dos anexos qu

10 Derivados.

Son produ

inación de

Ma reacondicionamiento y
MO y construcción e

completación de poz como

instalac de almacenamiento y

s tuberías, Tancu

ón de equipos

y la ejecución de . cualesquiera

e instalacior

otros medio:

otras actividades apropiadas para la Froducción de

Lila en cuanto

Hidrocarburos en el Area de Contrato y fuera

resulte necesario.emmrr e
Incluye las actividades relacionadas con la construcción del

e

namiento y la construcción de un

stema de Transporte y Alma

Dueto Frincipal.ccuurm

1.12 Descubrimiento Comercial.”

elo descubrimiento de Gas Natural No Asociado - dentro del

¿período descrito en el acápite 3.2 que en opinión del

Contratista justifique la ejec

ón del desarrollo conforme se

4.19 y dul

en los acápil

1.13 Día."

especifique de otra manera

Un. día calendario, a menos que $

ide, por tanto, un período. de

en el presente Contrato.  Compr
veinticuatro (24) horas que se inicia a las cero (0:00) — horas

y termina a las veinticuatro (24100) horas umm men meme ci paa

1.14 Día Utila

Todos los Días laborables de lunes a viernes inclusive,

total o. parcialmente no

los » Días que sean declaradc

laborables, en la ciudad de Lima, por la autoridad competente.

1.15 Dóla

Unidad monetaria de los Estados Unidos de América.

.16 Dueto E

neipala

¿Es una tubería principal que par ado de un punto del Sistema

de Transporte y Almacenamiento conduce. los Hidrocarburos
¿E

Dr. ABRAH

NOTARÍA PUBLICA

¡az PLVAREZ

No 1830759

Area de Contrato hasta un Lugar que

medición conectad

mprendiendo punt

MENORES y estaciones de  cómpres

rreteras de

comunica Y

instalacion

r otr

y  cualesqui que

requeridas para el transporte

Hidrocarbur en forma permanente y oportunaz incluyendo

diseño, construcción, mantenimiento y equipamiento de todo

antes mencionado ur

1.17 Exploración“

y evaluación ¿de todo tipo

Su JEoguímicoS,. y OroSa

ozos Exploratorios necesarios para
ces Hidrocarburos pudiendo inclució

srforación de Fozos Confirmatorios para la evaluación de

Reservorios descubiertos.

1.18 Fecha de Inicio.”

rá hacerse cargo de

Fecha en la que el Contratista deb

ntro d

peraciones y que tendrá Luga

90) Días contados a partir de la Fecha de Suscrip

serdo de las Fartes

lazo podrá ser prorrogado por ac

ha de Suscripción.

Contra

ha en la que las Partes firmen est

ÓN

aliza la Dirección € Ll de bid

que

bo

que lleve a

para controlar las Operacione

durante la Y del Contrato.

Las

OS a
ión»
de
seaIm
Los

el

Lo

lo:

las

un período de noventa

ón. Dicho

ocarburos

Contratista

de

temperatura y presión

1.22 Gas Natural A

6 Matur producido con el!

ado

Gas Natural No

Aquel cuya ocurrencia tiene lugar en un en

el que no hay presencia de Fetróleo.”

31,29 Hidrocarburos.”

to orgánico, gaseosos líquido O. sólido, que

Todo  compues

consista principalmente de carbono e hidrógeno. mmm

alizados nm

1.25 Hidrocarburo

lrocarburos del Area de Contrato, medidos y

¡Son los Ha

'entregados en un Punto de Fiscalización de la Froducción.

rocarburos Lóc os

tróleo

róleo, Condensado y !

Hidra buros Líquidos EF

Todos los Hidrocarbuwros Líquidos que n producidos en el

Contratos entregados y medidos en un Funto de

¡Area de

la Froducción.

¡Fiscalizac

1.28 Mos

do contado a partir de cualquier Día de un mes calendario

calendario

¿que termina el Di anterior del

siguiente, Os en caso de no existir éste, el último Día de

dicho mes.”

1.429 Operacion

acionada ploración, Desarrollos

Toda acti

y Almacenamiento. y Ducto

Produce ema de Transport

No 1830761

30

TRO-=TECH F

ERUANA San

Ue

Fetróleos del Ferú -

1.32 Fetróleo.”

Hidrocarburo: que a condicion de presión y

Reservor encuentran en estado líquido.“

sado

atróleo Fi

Hidrocarburos descubiertos' en el subsuelo, a causa de cuya

densidad y viscosidad se requiera para su explotac

empleo  de- métodos no convencionales, tales como mir
Fetróleo, combustión in situ, inyección de Vapor mezcla con

Condensado u otros métodos de recuperación mejorada

excluyendo la mezcla con F eo producido en el Area de

Contrato u otra adyacente,"

1.34 Fozo Confirmatorio.

ervorios de

Es el pozo que se perfora para evaluar los Re

didrocarburos descubiertos por un Fozo Exploratorio.”

«35 Fozo Desarrollo, =====".0:= e e II

OZO que se perfora para explotar una acumulación de

idrocarburos descubierta

1136 Fozo Exploratorio.”

ubrir un

Es (elo pozo que se perfora con el propósito de

nuevo Reservorio o a. para determinar la

un Ár

estratigrafía dl

1.37 Frocedimiento Contable.

en el anexo

Documento que apar

311.38 Producción.”
po. de la operación de pozo

formas o equipos filos- y movi bie

tuberá

pala ma de Transp

y: Almacenamiento,

tratamiento y medición de Hidrocarburos y todo tipo de métodos

cuperación prima

aria y

de re terciarias tales como

¡reciclamiento, recompresión y mantenimiento de presión e

inyección de líquidos O gases.

ón de

1.39 Funto de seca

ROFERU- de

Es un lugar donde el Contrat ta hará: entrega a

l Area; de Contrato ya «para

los Hidrocarburos. provenientes (
cuyo se dispondrá de equ e instalaciones
apropiados que servirán para las mediciones: y. determinaciones

volumétricas, ajustes por: temperatura, determinaciones de

a

“contenido de agua y sedimentos y otras mediciones, a fin de

elo volumen en número dé Barriles o pi

o de Fiscalización de

el Pu

la Froducción estará ubicado en el Tablazo de Talara

No obstante, si en el futuro las Fart

con si deran que debe

cambiarse este-punto, previo acuerdo entre: las Fartes, podrá

ación de la Froducción para «Los

fijarse otro Punto de Fiscali

Hidrocaritura dOs.

cue

Eunto de Fiscalización de la Froducción para el Gas Natural

estará ubicado en la entrada a la F

anta Farias, o en: algún

5 ACUBIC

otro' lugar que las Far

un máximo de

Temporalmen y has

os. (2) años luego de la

calización - de la

Fecha de  Suscripalóna

rá ibicado en tio de Tanques FTS para los

[Producción

No 1830763

Hidrocarburos Líquidos.”
1

1.40 Reservorio.”

Roca capaz de alma o poral, bajo la

Le

a capaz de produ

O cue

superficie, y que

na común de presión en toda

iene un si

Hidrocarburos, que

fallamiento de la

el int

su extensión.

terrestre y las variaciones litológicas

existentes en el Noroe Ano. $e con

misma Formación geológica que

5 rocas de

diferentes aquellas

ran separadas y/o aislada por fallas y/o. por

se encuen

ficas > Formando sólidos

ológicas y estratigrá

geométricos irregulares.”

barreras

tema de Tran

1.41 Si sorte y Almacenamiento memos

tac

ones

taciones de bombeo,

Es el conjunto de tuberías, e

de almacenamiento y plataformas,

de compresión, tanques

sistemas de entrega, caminos, demás yinstalaciones y todo otro

1
Í edio ne sario y útil para transporte de los Hidrocarburos
6. Í .
i roducidos en Area de Contrato hasta el punto de entrada al
|
uc to incluyendo el diseño, cons trucción y

mencionad

ntenimiento y equipamiento de todo lo ante

42 Subcontratista,.="

2rú o en el

liada en el F

a domi

tural 0

ada persona nr

Contra ta para prestar

extraniero, contratada por

nte Contrata.”

con el pr

LAY

alice para veri

ones que

durante la

Con

1,44 Trampas”

por

1.45 Tri

Comprende impues tos. contribua

tri

ds

regionale

denomina

1.46 Venta a Terceros.”

Ventas de Hidrocarburos pra

las cua

a) Cue
la venta
b) Eu
relación
contrato
comprado
a) Qu
directa

enta

producto

dd) 610

comercio compensado.”

«07 Vida

y el término del

bruce

Lón

e la

co

de

ro

o

o di

s derivados de los mi

e no

en

ríodo comprendido e

CLOS

tural o estral

que bajo con

idrocarburos de lo

geológicos y/o genf

municipal

í. como el d

"

s¿ se cunplan das sigui

precio de contr

$ condiciones d

mercial alguna
venta en

CL

ni el vendedor ni cualquiera de sus Af

indirectamente

$pos

involucren convenio

ia del Contrato."

tre 1

plaz

igráfico

Iquiera de su

jón de los Hidrocarbure

n potencial

di naturales

iones

de la roc

a. e

por

$4 alcal

$4 gabelasy derechos y otros gravámenes

pa — cual

e

idos en

ato s

e la venta no estén a

distinta de aquella €

ven

mismo,  Entr

adas po

en la

algún in

Mass YaT

mi ent

prac

a Sus a ión

de la fas de

para contener

ide el e ape

identificado

alasp peajes,
nacionales a

fuere su

en

fectadas por

ada por el

ndedor y el

tenga

subsecuen Le

quiera de Los

Oy permuta 0

del Contrato

explotación
24.958

No 1830765

establecido en el acáp

1.48 Yacimiento.

e marina debajo de la cual existen uno

un Área de superfi

ndo o que se haya probada

o más “vorios que están pro

área de

que son CApac de producir - Hidrocarburos.

miento de Gas Natural No

superficie que constituye un Yac

Asociado será descrita en el respectivo "Flan Inicial de

Principal

Desarrollo y Du Os según fuera el caso, en el

O y presupues

primer programa anual de tral to en que se,

De:

contemple e rrollo del respectivo Yacimiento."

CLAUSULA SEGUNDA — OBJETO DEL CONTRATO. ------

RU contrata en forma

Z2l For el presente documento PETROFE

exclusiva “al Contra ta para la: realización de las

con lo. establecido en Los

en

Operaciones

ecretos  Leye 22862, Ley No. 247824

lativo N* 6455 y D slativo M* 730 y las

ses del Concurso Internacional N*% CNTR-001-92 aprobado por

gislación

esolución Suprema N* 245-92-FEM del 30.09.92, la 1

¿pulaciones mutuamente acordadas por ambas

ducir Hidrocarburos en el Area de Contrato.

Operaciones

22 El Contratista ej

ascutará todas J

erdo a los

ablecidas en el

e

ipulan y las Jlevará a cabos

minos que en

durante la

directamente o a Lraw de Subcontral

ercerá 1 ión de

U ed

del Contrato. Supervi

i
y la Direcc

Vigene

ón General de Hidrocarbure

las  Operacione

Fiscalización de Las mi

ón ral

mtant Joy de la Dir

'

podrán vr sus funcione en cualquier

do Y estar expre nen Le

escrito para tal función por y la

ivamen tt

Hidrocarbuuro

Contratista proporcionará todas Las requeridas, en

el Area de Contrato y la ciudad, a fin que dichos

ón Toda más gastos y

repr ntant

serán a cuenta

costos cor

1 Contratistas r vamente . Los

y cargo de

nombrados ercerán su función

supervisor

la realización. de

mdo alo obieto del Contrato que

'atend

con el propósito común de descubr y producir

Operacione

en consecuencia, tarán apoyando. y

Hidrocarburos y

facilitando las labores que corresponden al Contratista, de

acuerdo a los términos del Contrato.

2.3 Contrat proporcionará lodos los recursos técnicos.
¿finan Y :onómicos que se requieran para las Operac mes

estipuladas en el Contrato. Salvo aquéllos respecto de los '

establezca específicamente lo contrar

io en la ley 0

cuales $

en el Contrato, todc los

lsos incurridos por

¿dicho concepto serán de re nta exclusiva del

Contra

¿LA

el Contra

ponsable técnico, financiero

la Vigencia del

de las

Má asunirán rd ga alguno por

RUANO

dicha

Los tra

Dr. ABRAMAM vEl ARDE ALVAREZ

dos en el Area de Contrato

2.4 To
son de de el momento de su!
extraca “ El Contratista producirá di $ Hidrocarburos y

la

tendrá el derecho de recibir una ret

erá pagada en Hidrocarburos de la misma clase y calidad!

que
de los en un Funto de iscalización

de La tablecido en la cláusula;
octava

CLAUSULA TERCERA — PLAZO, CONDICIONES Y GARANTIAS. --

de exploración por Hidrocarburos es

3.1 El plazo para la fa

de seis (6) Años o, en caso de aplicarse lo establecido en el

3n de siete (7) Años, contados a partir de la

sub acápite

lo. salvo que de conformidad con lo establecido

Fecha de Ini

varíe cho plazo.”

del Contrato

en otras es

lidrocarburos, excepto

El plazo para la de explotación

do. de treinta (30) Años, contados a

Gas Natural No ÁAsocia

cha de Suscripción, a menos que de — conformidad

partir de lat

n lo establecido en otras estipulaciones del Contrato varíe

este plazo. "numa
tara la explotación de Gas Natural No Asociado la duración del:

indicados

nitrato podrá extenderse más alla del plazo ant

que conforme a ley la fase de explotación de Gas Natural No

hasta cuarer (40) Años,  contad

Asociado podrá ser d

ón de la. fase de exploración, Fara este

partir de la termina

de dar inicio al Desarrollo para la producción!

os an

Fartes arán de común

de Gas Natural Mo A do

ión de dicho

la exte del plazo para la explota

La 1 iterios que

Gas  Matural bo ado, tomando en cue
LO Máximo

señala la ley

en dos pe

La de explora

de cuatro (4) AÑOS.

2d Un período básico, cuya duración

dividido en dos (2) etapas"

(2) Años.

nl Frimera etapas de de

Sanda

gunda etapas de dos (2) Años."

ás con una duración de dos (2)

ríodo de prórro

itar con una” anticipación

ta podrá soli

Contráti

no menor de. noventa (90) Días al . vencimiento del plazo

¿establecido en el sub acápite 3 «2 la prórroga adicional de

e de exploración hasta por un Año y por una sola veza la

la fa

tablecido en

«misma que se computará al vencimiento d plazo

anteriors”

lo sub a

p

"Esta. prórroga deberá ser con trabajo garantizado. Fara este

las razones

'efecto el Contratista presentará a  FETRO

¿técnicas que sustentan su sol icitud y TROFERU gestionará se

¡expida la correspondiente Resolución Suprema»

¡3.3

'
Tendrá dos (2) etape dos (2) Años cada una y un (1)

prórroga la primera de dos (2) Años y una prórroga

período de

¡adicional de un (1) AÑO."

¡En la primera etapa del período  bá o (dos Años) - el
¡Contratista perforará un (1) Fozo Exploratorio. El

¡Contratista garantizará este Fozo Exploratorio, mec

fianza por el monto de un millón (1'000,000) de Dólares.

ta solicita pe a la segunda etapa del

Si el Con

os Años) el Contratista perforará un (1) Fozo

período bá

El Contra

¡Explorator

ante carta

garantizará este Fozo

=y
5. HADE ALVAREZ

24,960

No 1830769

anzáa por el monto de un millón

ploratorio mediante carta

(1000,000) de Dóla

si el Contratista solicitara la prórroga (dos fe deberá
perforar dos (2) Fozos Exploratorios. EL Contratista

ros Exploratorios mediante carta fianza

tos Fe

garanti zará es

por el monto de un millón (1000,000) de Dólares por € acia UNO.

prórroga adicional (un AÑO),

icitara

Si el Contratista

El Contratista

un (1) Exploratoriao

deb

ploratorio mediante carta fianza por

garantizará

el monto de um millón (1'000,000) de Dólares imemmmmr

AL término de la fase exploratoria el Contratista hará suelta

del 50% del Area de Contrato.ecur

3.4 A partir de la Fecha de Inicio y durante 3 (tres) Años se

iará un período obligatorio de Desarrollo, debiendo el

nta) Fozos de

tra ta perforar un  mánimo de 40 (cua

arrollo, durante dicho lapso."

gunda etapa del período

EL Contratista podrá

refieren

co y elo período de prórroga a que

tes 3.2.1.2 y JaZe2a siempre que

ctivamente los sub acá

lo haya comunicado a QFERUÚ con arreglo al

acápite 4.8. salvo que no haya cumplido con las obligaciones

ra en cuyo caso será “de aplicación la

etapa ante
ión de la fianza bancaria O el pago

del monto de la fianza banca además, Se

elo Contratista hará

de explorac

dará término a La f

suelta del 50% del Area de Contrato."

3.6 $i durante pa o del período de

o de habe ya la prórroga

prórrogas en
iore subo acápit

adicional A

viera  imped ao razones técnicas

Contr da.

concluir

debidam comprobadas y aprobada

los respec programe o. garantizado

4d

descritos en los sub acág

tendrá

derecho a extender la etapa pertinente por un máximo de seis

25. o las extensiones restultaráb en una

(60) mM

ningún Ca

prórroga del plazo total de la fase d xploración .”

3.7 Todos y cada uno de lí programas de trabajo garantizado

ce Exploración se considerarán como. mínimos y deberán

rgamiento por el

encontrar garantizados mediante el y

una lanza bancaria solidari

ontrat

incondicional,
sin beneficio de  excusióna irrevocable cy de realización

automática en el Ferúá, emitida por un banco establecido en el

¿RUS

Ferú y aceptado por

La primera fianza bancaria que corresponde al programa de

trabajo a que se refiere el sub acápite 4.5.1 será entregada a

ÓN PR

cha de Suscrip

en la F

Las fianzas para los programe de trabajo que se especifican

en los sub acápites 4.5.2a Ha y dada serán entregadas a

W— antes del inicio de la mencionada etapa o. períodos |

de prórroga. Las fianz para La tapas o períodos: de la

fase de exploración se mantendrán vigentes durante un - plazo

nta (30) Ds

e ute exceda en tre

cumplimiento de cada pr “ama de trabajo.

En ambo de no cumplirse con lo arriba indicado, se dará

Contratista hará suelta

término a la fase de exploración y €

Ar de Contrato.”

del 50% d

anzas bancarias que debe entregar el

contratista conforme a los términos

¿opor los plazos

man tuvieran

Contra deberá

circuns tan

comunicará

anza bancaria o prorrogar” la

cumplir con entregar una nueva

(15) Días Util

.

exi dentro del plazo de  quinc

ón por el de la

guientes de la p

cación de commicándole dicha €

noti

La liberación de la fianza bancaria sólo podrá efectuarse por

aprobación expresa de Un  aprobac ques debe
realizarse en forma expresa y por escrito dentro de los quince

ibida la solicitud-del Contratista al

Días Utiles de

fianza bancaria á por cada programa mínimo de

anexos  "O-1"

trabajo garantizado, en la forma indicada en lo

sd á Ñ 4 im
nto de la fianza bancaria para cubrir el programa mínimo

abajo de la primera etápa del período básico (415.1) será

1'000,000 (Un millón de Dólares), conforme se indica en

A

El monito de la fianza bancaria para cubrir el programa  mánimo

anexo

monto de la fianza l para cubrir el programa mínimo

de trabajo del período de prórroga (4.5.3) será de US$

ares), conforme <

2A7000,000 (dos mill

anexo "O
para cubrir elo programa de

monto de la garan

á de US

onal (4.5.4) $e

indica en: el

conforme +

1000,000 — (un

anexo "On ee

anza a que se refiere el

3.8 importe

acápite anterior tambi rá en aplicación de lo

el acápite 4d.

ationala Inc. para efectos

trotech Int

en el anexo "D" mu“

prestar la garantía corpora a que apare

CLAUSULA CUARTA — EXPLORACION.-

ciar, las labores de

Contratista se obliga a ini

4d

Exploración del Area de Contrato a partir de «Fecha de

“Inicio del Contrato.

continuar con la

ta en caso no

Contra

ponda hará devolución del

Lente

apa o período que €

50% del Area de Contrato

Ll Contratista podrás en cualquier momento hacer sueltas

del Area de Contrato mediante no icación por

pare

escrito a FETROPERU con una anticipación no menor de treinta

(30) Días, sin lugar a multa o castigo alguno, pero sin que

o disminuya su obligación de cumplimiento del

ello

imo de la etapa o período que se encuentre en

programa má

CUE e

L.as arte dejarán diante acta dd Comité de
Supervisión de las de las que haga suelta el
Contratista.

4.3 s£ 412 y 4ada se ha

ara Los

ctos que tratan 1

as

dividido Area de Contrato en pare tangulales y hasta

24.962

neo mil

de una extensión de

ible,

ido pa

Ya donde no, de una extensión menora La d

Liran

y ell

aparé en el anexo

dicha

en el anexo "E"

ta tendrá derecho a escoger un

AL haceros Lta el Contra

retener

de parcelas que d

número

UbioiuUij

el 50% del área original

sumadas

¡empre y cuando las par

Contrato,

encuentren unidas a otra por los costados o

19349

en el caso estipulado en el acáp
4.4 Cualquier Yacimiento de Hidrocarburos que se encuentre

dentro del área de la que el Contratista haya hecho. suelta

TROFERU.-

evertirá a F to alguno para

TA VELARDE ALVAREZ

sctuado el Contratista en

oda (inversión o costo que haya

, ABRAS

aveltas incluyendo las

áreas de las que haya

ectuadas en los Yacimientos que reviertan a TROF Un serán

cálculo del “factor "R" a que se

incluidos o mantenidos para

jere la cláusula octavan”
El programa mínimo de trabajo garantizado para la fase de

brirá toda el Area de Contrato, y comprenderá

exploración »

siguientes"

4d odo

co = primera etapas Esta primera etapa

n el que se contará desde la

(2) Años

tiene un plazo de do

mera etapa el Contr

Fecha de Inicio.

gado a perforar un 01) Fozo Exploratorio."”

sríodo básico - segunda etapa. Esta segunda etapa

in ará elo Día

dos (2) Años, que

un plazo

guiente del ven ento del período de la primera etapas

Duran ta sguncda etapa, el

conforme al
Contra a está obligado a perforar un (Cl) Fozo Exploratorio.
A] período de prórroga ndrá un plazo de, dos (2) Años

1 vencimiento período

rá al Día sigui

que se ini

de la gunda etapa del período básico, conforme al acápite

Sada Durante este período el Contratista está obligado a

perforados (2) Pozos ploratori

Ai ional a que se refiere el

período de prórr

drá un plazo de un (1)  AÑo que se

sub acápite 3Ja2e

iniciará al Día siguiente del vencimiento del” plazo del

período de prórroga a.que se re el sub acápite 4.7 Jano

onalo el Contratista

Durante este período de

Exploratoriar

estará obligado a perfora

46 Los Fe ere la: cláusula

os Exploratorios a

cuarta deberán alcanzar una profundidad no. menor de 200”

dentro de la formación Balcones o una

(dos ntos pi

profundidad de 10,000 (diez mil pies), lo que ocurra - primero,

erden como resultado de las

a la pre cue

evaluaciones geológicas y geofísicas

Asimismo, podrá darse por terminada la obligación de perforar
1

cita durante

Con trat ta así

un Fozo Exploratorio

y debido Únicamente a problemas mecánicos 0

Igualmente, podrá dejarse de completar un Fozo Exploratorio si

en base a la evalua Mm de los resultados (registros,

«) de la perforacióna el Contratista así

muestras, prueb.

TRO

lo soli Lo

ita y

4,7 Vebido a la comple ad geológi es] oroeste del Perú Y
No 1830775 ,

rolera previa

srando la experien

Continental a todo  Fozo xploratorio a que

alesquierá de

cláusula cuarta! podrá s

dentro del

aj) Si neontrar uno o más rvorios más

ubiertos

que el o

profundos oO diferen

echa de Suscripción, el Fozo

por los pozos existentes en la

distancia de

tar ubicado a

o podr

xplorator

aquellos pozos, previa aprobación de

b) Si el objetivo es encontrar el o los mismos servorios
descubiertos por los pozo existentes en la Fecha de

y a edad de

Suscripción, en lo que a C

carácter

no se desvirtúe

efiere, para procurar

exploratorio del pozo, inirse una Trampa nueva 0

deberá

diferent y la ubicación de aprobada

reviamente por x ¿Un

ra la segunda etapa del período bá

Fara poder pa

período de prórroga ficado en los sub acápites

pi

a sta notificará a

y 3.2.2

Con trat

sctivamente »,

ROFERUA sobre su deseo de continuar con la

de treinta (30) Dá

Col trato, con no menc

ento del plazo de la etapa o del pe

a de ven

rtinente en que el Contra

prórroga 1

antes mencionado.

no not

Si el: Contra

a etapa 0

considerará que el Contra sá pasar a cli

será de aplicación lo pulado en

a dicha prórroga y

acápite 4.Za
ro trad. Contratis

oO que

Las

da para cada una d

sub ac es Abañaldy Arda y

oga en

a redu oli pe del
de trabajo en las 15) período de

cua

la fianza bancaria

este casos el monto  inic

correspondiente a la etapa o período de prórroga siguiente se

manto es

lucirá en mado que deba ser garantizado de

traba wtado en la juiente etapa o. período que

adamen te me

haya sido vivamente terminado y

Lado ante

4.10 En que por razone as durante la fase de
exploración las  Fart acuerden que ría inconveniente
perforar cualquier Fozo Exploratorio, el Contratista, A

izado de la

ará el omor

O garant

olicitud de

Us aplic

¡inversión programada para cualquier Fozo Exploratorio no

perforado, a trabajos de ros trabajos de

acuerden con

¿Exploración adicionales que

jecución +

Area de Contrato, luego

de ido en acáp Aa en

con elo programa

caso que el Contrat de cumpl

mínimo de trabajo en curso prescr acápite 45 sin

Un la fianza

5 APO

“a pagará el monto
1
trabajo no realizado

atadas 0

al valor

y elo Contratista

rmino a

ta del 50% de

hará sue!)

4,964

Ne 1830777

4.12. Dentro de los noventa plazos
stipulados en los sub acápites 4. y Añ.dn

aluación con

entar un in

Dre

Contratis deberá pre

oLÓgicos, qeofái Y  geoduíni

ren te a los trabajos

ES

AT

dentro. de Los noven a la

o abandono. de un Fozo Exploratorio 0. Fozo

Contratista deberá presentar un informe de

costo de

aluación geológica, de oper ho pozo.

13 TRE UY podrá soli llevará a

bo, trabajos adicionales en el pozo o

Alea de la que el Contratista haya hecho sl MPIrE—— CU.

criterio d Contrat ble con dos

En

ponibles y no af programas de trabado del

hos trabajos ad

rán a costo y ri

RÁ

Cuando el Contra primer descubrimiento de

atural Mo e* que puede conducir a un

Wien te

Descubrimiento á proceder la

Manera pe

mita (60) Dis

a) Dentro de Lo de completado el pozo

ROF

y a la Dir

descubridor deberá dar avi

meral de Hidrogarburos .-

b) Duran (240) Días iguient a
dicho. aviso podrá tuarse la perforación de Los 0208

zo se podrá ampl

previo acuerdo entre las Far

tao fin de perforar Con

culminar Los

y Fr mtar

(360) — Días

rburos dentro cientos

trabajos nados en el

punto ba lo

12 "Flan dni

arrollo y  Ducto incipal" para

arrollo y Froducción delo descubrimiento de

1 Des

viabilizar

Natural No A

Ga Natural No

y quémi

+= Caract

ado.

LS

LO para sue

ducción durante el plazo propuesto

timados de pra

ión para.el o los Ya

imientos.

para su explot,

Oa plataformas y

de

timado de Fozo arrao

“Número

capacidad productiva,

dades de

calizáación de la  Froducción, —fa

“ Funto de Fi

er el cason

exportación de Condensado, de

mico pertinente y €

- Equipo imaciones técnicas incluyendo

¿$us evaluaciones mv

“ De ser pertinente instalaciones. de Y

separ ón (capacidad

a ejecutarse.

“ Cronograma Len tativo de las ac

timada

ad

trac

“ Fecha de In

Lón Comerca

cubrimiento Comercial

413 n toda claración de De

uada cómo resultado

¿Gas Natural

1365

No 1830779

de exploración ntenplados en ste Contrato,

en esta

azo contractual máximo de 47

alidada incluyendo el período de explote ión” del Gas

cubierto.

CLAUSULA QUINTA — EXPLOTACION. -*

Sal La ividades de explotac

la fase de explotación

cha de lr « aun cuando el plazo d

paión

se cuenta a partir de la Fec

5.2 El programa mínimo de explotación, para los primeros tros

(3) Años de Contrato a partir de la Fecha de Inicio, incluye

arenta (40) Fozos ' de Desarrollo, los

la perforación de €

$mos que deberán ejecutarse de manera oportuna y continuada

ro del plazo señalado.”

ación el suba PATA CEN CABO

de apli

con Lo párrafo anterio”,

den la inconveniencia de

Forar algún mencionados en el

afo anterior, 0. que el Contratista por
OFERU para que en un plazo de noventa (90) Días cumpla con

este acápite o tome medida

$ para

cor rosu incumplimiento, no lo haga.

5. Dentro de los noventa (90) Días anterior a la!
terminación de año ndario durante la fase de

tará a

explotación, el Contra

Dir neral ce drocarbioros

ón

tallado

rama anual de traba

5.3.1 Un pra ia y el presupu

año calendario de explo lA

EaneYa

5..A Un programa anual c trabajo y presupuesto detallado
a bu licionales

para La

3.3 Un Y SU proyec costos, gastos

lo y Froducación

para inco (5) Años de de explotación.“
E] pará en la elaboración de los , programas
y pr ados en el ac como en las

los que serán

revisiones y modificaciones a los mismo

toy dentro de los treinta

aprobada Us por

(30) Días de su presentación. Transcurrido e lazo sin que

e entenderá otorgada la aprobación.

e —pronunea

De no TEC Wo los programas y presupuestos y/o las
revi a los mismos, la discrepancia será

ión.

que

Contratista los hará de cono General

de Hidrocarburos

ponsable y tendrá el control técnico

rá el re

El Contratista

de acuerdo a los

Las

de todas

Operaciones que

programas y presupuestos aprobados referidos en esta cláusula.

5.5 programa de trabajo tendrá como objetivo el

Fara

racional del  Yac

BArIrO

cita

programa de Desarrol/

equipo que sea ne

nua de

aj servorio
lo) productividad.
a) a E cas de Los

24,966

os de los Fi de la roca del

$) Eficien upera

ervas de Hidrocarburea s probabl

9)

ódicas a

debiendo comunicar sus revisiones

la Dirección General de Hidro rbur

eta relación es enunciativa mas no Limitativan .

Dé Cuando condicione de la explotación
Reservorios de Hidrocarburos lo requieran, el Con tratista

ión, con da

expli

presentará al Comi? de Supervi ones que

cada caso requieran € udios de fac operaciones de

o métodos

mantenimiento de presión, recuperac

similares para aumentar la recupera

le los Reservorios umm

ana lmen t

tá obligado a explotar ra

Contratista

re re esta cláusula

conformidad con los program a que se

duinta el o Los rvorios del Area de Contratos ttm

lerara que el Contratista no está

caso que

igación mencionada en párrafo anterior

una razón téc ficada,s FETROFERU comunicará

stancia al Contrat Dentro de un período de:

al recibo de la comunic el
incunp nto o dará d a las

rias para corregir su incumpldi

lige

án de manera nuada y

que

tá de acuerdo

ficará a

tamente no

con la observación def a su incunp iento y

formará

les sigui

dentro de le quince (015) Dio
ÓN COMPL

un Comi

en la ma

camente

Ará a un (1) miembro y

mutuo acuerdo entre las res. La opinión

Conc erá enitida dentro de un periodo

Contratista

Dias» nego de su instalación.

sinta (30) Días tomará medidas para: corregir su

an necesarias

o dará ini medidas que

incumyp

vión del

para corregir su incumplimiento, de acuerdo con la of

Comité de sd te concluye que existe un

incunmpli

Si dentro “íodo correspondiente el Contratista no tomara

vto, será de

para corregir su  incumplim

cápite 24.1.

“atista podrá hacer uso, para las Operaciones, de

Contra

los Hidrocarburos producidos en el Área

rburos '4á determinado

droc

El uso que > haga de dichos

ta en forma racional nte y tomando en

por Contra
cuenta su valor comercial y podrá incluir, entre otros, su

to oO su re los

nyección para mantener Ja

Area de Contrato,

servorios de

9 El Contrati friar y

tural producido en

er Gas

ó

Hidrocarbuura

Líquidos de

ich rburo

el Ar

de Contrato y extraer Los HH

a de enfriamientoy caso que el

apa interne

tado o. comprimido par cualquier

irá por lo. acordado

Motigo » rec

te 5.10.

en seqund
1967

con rad

Los Líqui

Lerminar La

Hidro car burce

retribución d

Contrati

ado por

Gas

atural nou

all

“1

em

cuerdo a lo € acápit

ización de da

Wo enoun Punto de

ntregado a F

dle

Parra

Producción ni

cue del Gontrat

en los puntos de separación 0

Natural

rá Libre todo costo

producción Eu

Natural a

tras el Contrati no entregue el Ga

m

ÓN, Mo 1

TARDE ALVAREZ

calización de la Produc

en un Funto de E

o lo comer

Lom

s Operac

puntos

mre y cuando

/á
GE ABRANAN VE
>
g 3
Ss 3

a los talados en párrafo an y ello

ta incurriera en € adicionales,

sudohga que el

mbolsará a menos. que por razón de la n

ta solicit ellos

ostos el. Contrat

Mfiltud de di

por El

1 Gas No Asociado estará sujeta

Descubrimi Comercial.

Matural

al igual que la d

on tira Li

entra,

ema ce

da para

proapora

conforme uwlada en

ración

ndo en con

BO COrrespond

tos a

pagos a cuenta por los impt

52.11 El Petróleo entregado por el Contr en

de la

mto de

n

2ro punto veintia po

adi

¿LÓn y

oO agua en emu

de diez (10) Libre

maya

a

deber er mayor de

Las Part

podrán llegar a un

6 en Lor ente a la

erán acordadas

del. "Flan  Ini

o en el programa an

CASO.”

Queda expresamente convenido .que

de

con los Hidrocarburos produ

pan 3

por cualquier motivo

corresponderán a

mw porcentaje al des

el

atistas a pedido y. por cuen

te que corr

cun período imitado de ti
realizado de manera económica y
5.12 Contrati ade rá
LOS durant la expl

onales para la me

conforae Lo di

pre

vigor durante la Vigen

ac

.

que deberá ser entregado a

por

tad

t

5 en

U y al Contrad

LL un

E

ponde a éste Último exce

come

Su

ota

ora

Eo

Ll Contrato,”

Lón no podrá cont

) de agua 1

gramos)

nto cuarenta grados (140%) Fahrenhe

distinto de los

por
las «de
de D
de trabajo, según sea

ener

ibre

ele

por

da mil (1000) barriles. La temperatura de dicho Fetróleo no

it.

aquí

ucto

el

los produ asociados

el Area de Contrato que

parados de dichos Hidrocarburos
a y a éste Último en

etribución, debiendo el

RU comercial izar

Acionalmente y por

llo pueda ser

$ planes, programas

ÓN a Ivaguardando

tilización de reservas

por 1

Y
los

de

normas legales en

simo (10m0.) Año a partir de la

5.13 AL encimiento del de

pa

que hub

de explora

dicho plazo

perforado diez (10) Fozos Explorat durant

ta tendrá-

into entre le el Contre

salvo acuerdo di

ón a

un programa

ho. contra

ad a roaprob a retener por « (5)
2 del Area de Contrato, contrario el

Area de

cie de

tendrá área de

Contratista sólo

mientos en Desarrollo

a o Yac

mtrato que ocupa cada Ya

iendo usada en las

o Froducción, Cincluyendo acu que

un área constituída por una frania de

Operaciones)  m

de dich

(3) kilómetros circundante del Lámit

dentro del área retenida.

5.14 Cuando se produzcan situaciones de emergencia que afecten

ir los Hidrocarburos

la capacidad de FE para reci

RU comunicará al

TROF

producidos por el Contratista,

volumen máximo de Hidrocarburos que podrá

dicho período de emergencia. Sin embargo, si

mti

nuar

condica lo permiten, el Contratista podrá

CASO

roduciendo por encima de dicho máximo y en

srdo con

portará y comercializará, a $e icitud y previo a

RU a los Hidrocarburos producidos en EJutes
respondan a EF ontinde La de

emergencia

intro delo primer AÑo del Contrato, el

5.1

un pronóstico de Frocdue

(5) años calendario ya d

z (10) años calendario.”

cada año a antará a

Pene

las varia

Srvorio. comer explotable se

3. Ló Cuando un Re

Lruetura ubi

en forma contínua en una. e

extiende ada .en el

Area de Contrato a otra u otra el Contratistas de

TRO contre

ácue stas 4 otros

y con

que tengan estas Áreas

operadore gnadas,. deberán ponerse

ión

acuerdo en la ión de un plan, de explota

unitario o un plan común de explotación de KR rvorios de

y ser aprobado por la Dirección General de

Hidrocarburo

aruros

reconocen que el Contratista puede requerir en

lación de proyecto u-cotro tipo de

FLOLLUTO a finan

rar conforme a lo

de la inver

¿ón que debe real

nte Contrato o seguro de inversión - para

spuesto en el pr

Operaciones, para cuyo efec

Y cooperará con “el

onar la información que sea necesaria

Contratista para propor

de la y lo asistirá para

y razonable a. €

obtener la cooperación del Estado y organismos públicos con el

mismo Fino

Queda expresamen Le que cen ningún caso. se

- $60) J otorquen garantía alguna”

itará que el

o alguno simil

o asuman  compromi nto en «favor “del

to alguno por esta

Contra s nio que incurran en

razón . nh ningún caso, la no ución parcial
por el tado 1 públicos de lo

tará en rma

tipulado en. este

alguna al Contrat cumplimiento de cualquiera de sus
A

NOTA PU

, 24,969
y 1830787

3

conforme a la

ontrato

n de un pozo

5,18 Completada la  perfor

be informarle a La

vte te debe informar a

o será probado y subs

Hue É ant

RU sobre el estimado de pr

5,19 Los tr y gráficos diarios de pozos deben

ón o

ento, lodo de perfor

mostrar la cantidad y t

así como la cantidad de

fluidos, de completación utilizados

cualquier otro material empleado en el pozo, con propósito

Bl
$ de facilitar el control relativo a conservación de los
i ervorios y de salvaguardar el Fetróleo, Condensado
Po, Fetróleo sados Gas Natural y agua fresca en suelo. y
«bsuelo. Cualquier cambio significativo del equipo  asoc Lado

. AS:
—

a

de su compl ará  suje

n elo pozpg dd

Comi de Super

roba n por parte e

AUSULA SEXTA —- PRESENTACION DE INFORMACION Y ESTUDIOS.

ón

mantendrá a RU ya la Dire

formados permanente, oportuna y

eral de Hidrocarburos ir

toda la

onándol

ularmente sobre las Operaciones propor

ÁLSUILA .

en la Forma prevista en

onará informa s$pecto de lo que enc

la  Vigenc

Area de Contrato durant

Contrato.”

toda

ga a remit

Contrati

de geología, geofísica,

aquella informa por

Émga con

y produ que

perforación » POZOS

nte Contrato.

ones bajo el pr

a las Operac
y

en da informa ados tán

y report

ná,

qeológi tructurales y

todos estos en " Muestras y

gundo original

proporcionará una vez '

copia de todas las interpret

y estudios

on

da del

en la in mación técnica  obt

á también

Con trat

en relación con

estudios

que el Cont

de las Opera MES cambie la

de la información que

La rán some

Contrati

o lución.

LÓNn para sur

la información

Contras

ta proporcionará a

que se indica en los formularios "Banco de Datos de

a la Fecha de Suscripción mitran en USO»

ena

das en dichos

en La forma y oportunidades estab

ETRO U en el futuro

Sin embargo, si

formular

cha información en otro tipo de formato, ésta

requiriera

arte

será proporcionada previo acuerdo entre la

6.3

Contratista tiene la obligación de suninistrar

la Fiscalización ques, de

dire mente la informe ón pa

ón General de

acuerdo a corresponde a la

Hidrocarburos, sin periuicio que en su a

bre el Are.

los derec

ular

infor

24,970

No 1830789

6.4 Toda de las

obtenida por las Farte

tricta confidencialidad y no

Operacion

in el consentimiento

rá divulgada por ninguna d las

otra

los inform tudios y MAPAS y

tos que proporcionen las

ta reserva. La reserva alcanza al

personal admini trativo, empleados y obrera Y
de los ontratistas, debiendo constar en los

abren

corre se C

spondientes contratos que con e

Sin embargo, cualquiera de las Farte puede revelar sin tal

ro con previo conocimiento de la otra Farte,

aprobación y

TN VELARDE ALVAREZ

2) a información en los siguientes CASOS q UTTTTTTTTTTTTTTTT a
z
el ) Á una A ada de dicha rte, cuidando que la

En re

similar de confidencialidadg”

¿n tanto así se requiera por ley, reglamento 0 resolución

Limita

yendo

del autoridad competente, LÓN a los

de autori

reglamentos 0. F oluciones dades gubernamentales a

organismos 1lsa de valores en la que los

equ

o

valdqres de dicha Farte o de iadas de dicha Farte

reg adas go

ad) A consultor

mad de las  Fart nforme

pro

obteniendo similar

ario en

An

acuerden comunicar  CGcierta

arácoLer ter

expre de tal

cd

ema a y de que a mo a divulgada.”
tá Dentro de los ciento ochenta (180) Días siguient a la
cha. de vencimiento del plazo de La exploración, el

Contrat integral de

las etapas o períodos de

de cada una d

rvorios que se hayan
y
sta obligación, esubsistirá

ión y de lo

operaciones.

aún en elo caso que sea de aplicación la resolución del

Contrato.

6x6 J podrá hacer libre u

ee

ta conforme

Las ho sue]

las que el Contratista haya h

a los términos del Contrato, con excepción c métodos a

edad exclusiva: 0

an de propi

sedimie

ntos que

y pro

particular del Contratista."

La referida informa ni deberá ent

de los noventa (90) Días posteriores al fin del Mes en que se

mencionada .*

produzca la suelta del Área ant

s con relación a la

6.7 Las estadísticas diarias O semana
producción del Area de Contrato, deben encontrarse

autorizados de

disponibles para su examen por re

6.8 El Contrat informes

a debe

indicando

a) "Informe Mensual de Frodueción", por

lo sic nta

leo La cantidad y calidad de

cada una de las clases de

Hidrocarburos Liquido ¿ Matural producidos y entregados

y G
24,971

ón de la

en un nto

calendario.”

2

Zu La cantidad y Cc

idad de da una de

H

drocarburos Liquido y de Gas Natural

entregados en un Funto de lización de la

la Fecha de Ini ón Comerc

3. La cantidad y Ca

quenado

en el ti ha de

» así como la cantidad acumulada desde la F

Inicio de la tracción Comercial hasta el fin del Mes

LNAREZ

calendario pertinen?
E
El 4. La cantidad y calidad de cada clase de Hidrocarburos
2) Láquidos y de Ga izados duran elo calendario

n las operaciones de perforación, producción y bombeo hasta

Y
A

Funto. de Fiscalización de la Froducción, así como la

ha de Inicio de la Extrac

antidad acumulada desde la

mercial hasta el fin del Mes calendario pertinente. emmm

El nivel de existence

de cada se de Hidrocarburos
Aquidos y de Gas Natural en el Sistema de Transporte y

Almacenamiento y en el Dueto Frincipala al inicio del Mes

y calidad de cada clase de Hidrocarburos

tados durante el Mes

Líquidos y de Ga expa

ndario.

Za La cantidad  acumul y calidad de cada

de da

sde la Fecha de Inic

Hidrocarburos exportados

ndario

ón Comercial he

Extrace

pertinen
Lendario se

ón" para cada

sual de Produc

nforme

z (10) Da del

U a más tardar di

ntará a

fin de dic

rmar a R Un en carta  adiunta,

Contr

ativas en

n

cada una de das variaci igni

La

razone

Lidad

relación al Mes calendario anterior en la cantidad y

de los Hidrocarburos producidos y en el niv de existencias

de los mismos teniendo PFETROFERU derecho de verificar por

ión en cualquier momento

mo esta informac

m

sual de Ingresos y Egresos"s+ Fara cada Mes

b) "Informe

de la EF ha ce Suscripalón » el

un "Informe Mensual de Ingresos y

L Contrato. El informe hará distinción

de Exploración, inversiones de
y
de operación y los gastos generales y

en virtud d

as inversione

entre

Desarrollo, los gastos

ales rubros de

administrativos e identificará los prin

inversiones y gastos dentro de estas categorías discriminando

rburos  Loicduid

s Hidro

los correspondientes a cada uno de 1

te informe indicará lo siguientes" uu pr :

y Gas Matural.

¿Le Los ingresos y eqgre

3$ reales para el Mes calendario

nent

¿2 Las expl ¿3 sobre cualquier desviación

entre ingresos y eqre y reales Y

calendario.

cados para dicho Me

34 Los ingresos y egresos acumulados para el Año

alendario

acunulados para todo el

de

pronóst

Año calendar

E

N2 1830793

exp sobre cualquier de ativa
existente en eL presupuesto de y egresos

o calendario per

pronóstico

proyectado para e 1

conforme al numeral ant

6. Los ingr

Mes calendario pe

ipción

"Informe Me en mor

mtará a

y en Dólar

para

final de

RU a más tardar tr (30) Días

dicho Mes calend

vatorios y

itar los da ENE

FETRO y] : podrá $01

items de

de todos y cada uno de)

aclara

a los que se re sre este acápite." _
dar par to la del

podrán acor

A que se

bntenido de los informe

toda

ta deberá entregar a

2d Contr

información que conforme a lo e ido en el acápite

Central

onar al Banco

J.ó debe propor

mismas oportunidades, detalle y extensión contempladas en

¿ho acápite,
Contratista deberá comunicar oportunamente y entregar

abcontratos que celebre en relación

U copia de los

Lone dentro de un plazo de treinta (30) Días

con las Opera

1

ón de la ecuación del Contrato,

tará un

yd

Le

ablecido en el ac

per uc

rado de una

Lá in

1Ón que

Comité de
la otra

(3) miembros tral Anos. y de

tr DATES llo sus alternos emma

ón Lalará y laborará su

to de funcionamiento dentro “de 1

pond

enta (60) Días siguientes a la Fecha de Suscripción

¡guiente

Comi

de Supervisión tendrá

cromo

atribuci

ones q . 2 ono src

ión entre sus miembr de toda la

a)

l intercambio y di

ativa a las Operacion

información rel

programas de trabajo de Exploración

b) Evaluar y aprobar lo
a qu

O POr ELA.

Cid] valuar y aprobar los programas de trabajo, presupuestos y

jere el acápite 5.3 en el: caso

costos proyectados a que se re

E

estable o en el acápil

cución de los p

ad) Supervisar la ej lanes y  prógramas de

ridos en el acápite SiZ. or

trabajo r

6) rvisión técnica y contable de las

la sup

entantes de las Fartes
1

ones para loa cual los repr

ados ante el Comité de Supervisión podrán contar con la”

Opera

acred

Aria.

asesoría n

«f) Super cumplimiento de todas: las obligaciones

relativas a las Operaciones que se estab en cen el. presente

las Fartes acuerd

Contra

n por. cualquier otro

documento .

9) Dem. atribucione que
Contrato  0-— que Fartes acuerden por otro

documento.
No 1830795

73 El Comité Supervi estará presidido por un

ROr que Lo

repr “Un Se reunirá cada  v

las Fartes y además con la periodic idad

solia

que  establ 1 reglame Se requerirá la a

considere

los “ep en Lan de amb

es para que

de Sup

hará cargo de dos q tos que

Cada una

2mbros en el Comité de

implique antener a Sus

en el presente acápit

7.4 Salwo lo expresado más

en todos los casos las deci

adoptarán con el voto unánime de las F

erse en el Comité de

a la eventualidad de producirse y man te

ión una disc la entre las Part

rvi

pane cada una de las

inione técnicas o legales que

Fártes podrá so tar las OÍ

¿ón en

me convenientes y las someterá al Comité de Supervi

la discrepancias

mn caso de subsisti

ión extraordinaria.

resolverán .

Serentes Generales de las Fartes

piniones que emitan los Comités de Conciliación conforme

stipulado en el acápite 5.7 y enel sub acápite 8.9.3

entadas a conocimiento del Comi Supervisión »

conforme se

eto de

erjiuicio. de proc

en los respectivos acápitles .”

han ac ado ya

Como. quiera que ar

cuUar programas de trabajo mínimos de a
izarsea cuando sub ta una discrepane uno

iecutar

se

los programas exp Lorato programa

presentado por el Contratista siempre “que cumpla, cuando
meno

incluir,
a

7.5

y .Ó,

ande

atrio

CLAUSULA

INTERNO.

con un

Contrato y

Operac

$10)

8.2 Los

especifica

de la r

Punto

Lrans Pi

A

Con

y calidad entreg

Limo garan

rouladas p

propi

Comité de Supervisión.

ia con los a

ay en concordan

ntará y explicará al Comité de

con res o a los perf de prod

o y por Reservorio, para los ef
ñ ¿del acápite Z.Za.
OCTAVA - RETRIBUCION, VALORIZAC

en su condición de propietari

que se extraen, acuerda que

zación de

en un Funto de
volumen de Hidrocarburos proveni

por la

como pago en espe

Ph.

Hidrocarburos scalizados deben a

precisan en el acápite

acione que

:ie al Contratista se

ión en espe

zación de la F

“oducción Lu

aci dl

Contratista la propiec

n como retri

1

dos que le correspon

Contrat

da! por

o de determinar el

propósi

Contra áa recibirá por la

tor de ajuste, denominado "R

factor "Ro ha

e 8d.

on

Ta

cáp

Supervisión los

ucción de cada

ION Y MERCADO

Sa

o de todos Los
retribuirá al
la  Froducción»
del Area de

ecución de las

justarse a las”

pago

il y «
efectuará en un
gar en que se

idrocarburos

ión, en la misma

porcentaje de
s Operaciones se
que se describe
fin de

des

¿974
No 1830797

idunmbre

producción. 4 nversión

del

en cuanto al precio de los Hidrocarburos y al car

mercado de Gas Matura

factor "R" será det

8.4 do para dos Hidrocarbur

producidos en Area de Cont por la siguiente relac

Donder=="

Xx zo Ingresos acumulados. realmente percibidos por el

a de las Opera

cuen a

Contrati

tan obtenidos como con:

idos como consecuencia de las operacion

los obte

É del Contratista en virtud d Contrato.
E 5 iones más gastos y costos operativos ACUM]
aldner zados por el Contra LA con las

cuyos

raciones desde la Fecha de Suscripción d

tos no serán disminuídos por Le depreciación o

rtización. Fara todo efecto se derará como que ellos

con

sido realizados, en el momento en que se haya efectuado el

correspondiente e dependientemente de si han sido

propios . Las  Úún

nciados o cubiertos con fonda

incluirán

rsiones y gast 38 operativo

y o que no s

rán los indicados los nunera

214) y

ste elemento

Ón a quie acápite Bula

Licación de los

por la ap

arburos qu

volunen de Hidr

de a erdo a la tabla que a continta ión

porcen tad

ción de Hidrocarburos

Aa Sobre rio de produc

indi

> volumen di.
Oa

para

de

La fórmula indicada en el ac

eo valor de "R" origina un cambio en la

tos añu

sibución Contra

4 de la Frodu

84.1

menos de 1.0 -

84,0

á menos de 1.5

a menos de

a menos de 3.0

o más

inicialmente al Contratista

etribución que

ando

uldará apli porcentaje de la producción

al factor "R" Ó a menos de

de cuentas

deberá llevar un

eparado, todos los

el e gistrar en ellas, por

que integran cada uno de los element: ID

pite Buda.

lendario y será

e

erá calculado para cada MN

factor

sterminación de la

“aplicado en Mes siguiente en la
retribución que corresponda re dir alo Contratistas EX
Contratista tendrá hasta quin (15) Días a partir del. inicio

¿de cada E 104 para determinar el valor del factor

RU corr ierre del MM calendario anterior, Si

Iribución que

tratista, esta nueva retribución será

cuestión a

el primer Día

a que

en las compen

riticio e independi

lizarán sin p

tar conforme a lo e

los que pucdi

NOTARIA PUBLICA

cualquier momento las Far que ha

y que dicho

un error en

TA

error re ara que de

aplicado 0 que em Lun

aquel en que se

correspondi Le corre

se incurrió en a partir de

Ll errora Fr

Ll Contratista y el

calendario, 'el porcentaje de r

valor de los Hidrocarburos

Un

porcentaje de  FETRO

y entregados en exceso o en def sea el AB0/4 COMO
E

wi retribución al Contra do sobre la base del
$

di valor ablecido en el Farte favorecida
% con lo error deberá entonc a la otra arte, a
2

S á á 2 3 á

rtirod primer Día del. Me guiente a aquel

rt unen de

dake das mo que hubo el error, un vo

en cada entrega no deberá exceder

mos Hidrocarburos que

lps mi

un máximo del veinticinco por ciento ( 2) de la
retribución del ntira ba O del que le

al valor unitario

corresponde a RO J según sea el cas

entrega y hasta cubrir elo valor total

iados de

“volfimen de drocarburos indebidamente entregados 0 d
y

and de

obre los saldos p

el monento en que incurrió en el error hasta

su

tipulada en el

8.8 La retribu

las t

tular del

icable al

bajo pr ñ ¿o tributarias, alamen tos e

en la EF ripaión. La

iones  Vigent

ejecución del

del Contrat cu

derando ¿do

acápite 6.10.3 también

pactado en este párrafo.”

que (durante la Vigencia del Contrato" se den

so. interpretativas al

modifica ones legales, reglamentar

régimen tributario aplicable

Fecha de Suscripción, que

efectivas. de los

ado variar

tengan como resul
impuestos a la renta o del impuesto a la renta aplicable a las

utilidade

disponibles para el titular del. exterior y el

impuesto mínimo a la renta apli Le Contratista

aumentándolas o disminuyéndole ctuará ina compensación

o. pérdida. según

tuya alo Contratis

que resi

sra obtenido tasas efectivas

ibros que hub

cha de Su TS

en la

lo a la renta surger del texto

legales del impue

Las tas

aprobado por la Ley  MQ 371 vigente en la Fecha de

mito. (30%) para el

nta pa

iripaión, y. sen de

al Contratistas de diez por

a la renta a

para el impuesto a la renta aplicable: a. las

L titul

ponibles para rodel exterior ya a

guiente al que corresponda la Fecha de

to mínimo a la

Ini ento (2%) para

da de dos por

able al Contra Contrato,

renta  apl

ra de Sus

spore

vigent

24,976
No 1830800

encia del Contrato en que

endario duran

Cada Mi cal

on legal 1 tributar

modi

momen to y tengan como resultado variar la tasa del impues

la tasa del impuesto a la

ble al Contrati

la renta aplica

a las utilidades

disponibles para el titular

nta. aplicab

mínimo a la renta

del ext y/o la

icable al Contratista indicadas en el párrafo anterior y

ón

inuyéndolas y * tuará una compen

aumentándolas o dism

tala utilidad o pérdida según |

uya alo Contratis

que re

legales

libros que. hubiera obte do de aplicar las tas

en la Fec

vigent de Suscripción.”

procedimiento. de cálculo de dicha  compens

será el

tasas leg

variación de

del período tran inicio

8.8.1 Sobre la base

da M tario, el

fin de a

Año calendario hasta

mm libros

calculará su utilidad o pérdida

impuestos y. de ser: el

por variación de tasas ef

que se produzca por la

a tasa

de la forma de determinarlo, util

la tasa del

able al Contra

a la renta apli

la renta aplicable a poni bl

impuesto mánimo a
| : la ren ta aplicable a " igentes en 1 ha de
| ! ión.“

8.8.2 Asimismb, sobre la ba período transcurrido
| desde el del Año lendari de cada Mes

Iculará su utilidad o pérdida

lendario, 1 Contrati

libros de de impuestos

ón de

ón por vari

Amp vta q

la

o de la

ho. impe

ble al Contra

to a la

enta apli

A

imprr

renta a ble a Lidade

disponi bl

exterior y La impuesto mánimo a

cel. Año

al Contratista, vig duran

cor Lem

¿pond

los treinta (30) Días posteriores: a cada

Contratista pre tar ROF

en Ll

8.8.1 y B-B.Zp a

monto de la compensación por la variación de

cues ere ocurrido,

Fara ES

¿alo que

sto

corr cha de Inicio en que api dmpuie

minará

stas previamente

mta del Contrati

mínimo a da

Lun ajuste de equilibrio, sobre la  b período
transcurrido desde el inicio del Año calendario hasta el fin
ce cda Lendario, que considerado como  b para el
cal lo del impu oca cla renta aplicable al Contra

ble al:

impuesto mínimo a la re

nta api

calculados Mm las tasas vigent durante el

CLUSO Gori como r

spondien ditdo que los dos impuestos

la fórmula siguiente quem

pan igual

Ir

Escpua brio

able alo Contratista

Empre

to mínimo a la renta apli

durante Año a ncdarido en curs

utilizando la ta

correspond

en

Luyenda

CLUTS O

compensación por variación de tasas e

por La

procduz

a la renta que

rminar

imponible o de la forma de de

cable alo Contratista

Talk oca la renta apl

Ta impues?

durant 1 Año calendario en curso correspondiente,

vigen

vta cable” al

Tal Tasa impuesto mínimo a la or

dario en cur

el año cal

contra nte duran

arminará  comrformne a Los

* a desa
o que corre

fc

li rima te base imponib

rá pertine

spond bl

a la

EulLar setuado con

para

arre subacáp

a resultante

aplicable al

conforme al párrafo del

Bid

o en e

ste de equilibri

enta aplicable al

mayor des Impuesto mínimo a la

o impuesto a la renta aplicable al Contrat

con arreglo al B.Balas

cable a

imponible para la renta apl

itular del exterior

disponibl

ES

con arreglo

dmpr

ex

At

duran

impuesto a

para el

CNA

Lo dmpre

el año cale o

azi

pra

a) Sobr

año

ontr

cl

nta

renta

e

En ta

apldce

menos La Lt

No 1830796

vto

la b

calendar

sta

pués de

apli

ap

xterior

aplicabl

de

cable

cable

ele

ep

Es

cade

Smpre

Le

Smpr

mote

lará

estos

A

al que

Contra

Lea

durante

Lie

su

votada

mencionadas en

sob

impu

impue

E

re la

os

dad o pé

uno

Madardo.

nta que grava al

el

ndar

ba

io ha

ta calculará su
y

noti?

duran

la

calco

$ la

b)

re

Con tradi

ades di

idades

onda

lidad o

zando ta

ta y la

el

fiin

vet

cando La

te cdi

wtilidad o

lada en

to mínimo a la

La

p

asa d

tercer párra

de

nta

rdida

del

disponibles para el

fo d

cada

nadar

1A

calendario,

según Li
impue a La
A mprae a da

ee

Pe

pérdida

párra

del

del

calendario.

para el

dida ent

iva combi

impues

gún Libre

aj pre

de impu

nada para

a la

n deducir o 4

calendario en curso,

dy

la comp ión que

idad o pérdida

rie anteriores .

do. en

ón del. hecho

la originada por la modi icaci

aqu

le o de la forma de terminarla

presente

la Ccomper ión que 91

correspond al calendario en cursos. la
ón ACUM] al calendario anterior erá

andario en

de ca
CLIO; «sl de po erá abonado al

el resultado es  ned

Corbra

corresponda.

(40) Dias

8.8.5 Dentro los

pr mba mo .cle laración juradas: La
anta delo Contratist de
Adminis ón  Tributa ar la
ión anuadla : “alista

de la declaración juradas

comformn

nte ¿de las

hn anual,  proveni

ra brls
15]

ARIA PUBLICA
JELAROZ ALVAREZ

NOTA

cho

8.8.6

acápi

487

cápi

nta

api

cordado

La

te

ndario

te

de

dad

ar

en

cÁ

A

eu

un

am

o

Las

reglamentos

vigen

Cuaned

o

excepto. que

a la

Er COMA

ctivamente a

dete

Lo subacápite

compensación re
28.8 se pagará dd
quid ent ala

la

pligu

rminado AÑO

por dicho Año

pérdida

rpretars
cies Eu

récl

aros

sta Lamb

en la det

ión Íurade

2 un crád

y/o cc

ap

LL

ntro. de 1

nsaci

pague

to ob

lendari

rest

eu

Ly a

1 Eu

las

la

la

tributari

la SUMAT

zación por

2A  ANMTras

el

treinta

For ell

efectuadas

Na]

ad

zada para ef

pr

(30)

O. 6n

de

nal

hy

R2gán

para

o

mat

rados por dichos ¿mpu Aa um

Len el que hubo var gale

ulará conforme

8.8.7.1

proc

8. calculando Jos  impu

de la

imponitl

ón de La d ón juradas

en el

apli

le B.BrZa la nueva

o de la

¿ón de la declaración jurada.”

ntre la Leti dida

idad o. pér

diferen

gún

lada de acuerdo

impu al subacápite

la utilidad o pérdida ón bros cl

pués de

rdo al BrE7

abacápit

di mputers t

4,

ditó. de los  cáleuwlos

Comparar con la

que res

wWtfornidad con los suba y B.Baña

áp

sultado de ambas dl as dividido

acuno (1) menos la ta efectiva para

ayor o impuesto 0

Año

em quie E

pague .

lo, expresada en

la compensación que

Le

alo pre

de

rá abonado al

1

LivO.

pago aci nal de impue

No 1830792

chos dmpu corre

a un

que hubo una variac dle

La modi

producto d

nad

erminarlo.

ho mp

sotuará uma compensación cu

slituya alo Contratista

de

dad oa didas hub arte

rá €

mad ación legal, o. interpretativa que

ocasionó la variación de la

VA a la;

compensación igual a la variación que exi

de los

cuanta

impuestos a la renta que el Contracti

sta pagu

mentaria 0

como cons de la mod a

ls regla

no ha lo

in

AS

rpretativa: y la que hubiere pagado d

tal modificación, dividida entre una fracción igual a uno 01)

nenos la tasa el Año cal dar

Laa

Ara en que

(6) decimal

ens

a

produzca el PAGO,  —eXPreE

bo

rá

tuars

onpensación 0]

Ba

al 3.8

subacápite

tos dd

wa por el

(40)

dl,

cl

alendario durante de

en cue

imen imp

po
B ” 8.8.8
0

LONA como
Luaráo Luna

JAIR

Li

uya al

Contra ado

que hubiera

obtenido. de no haberse p me

ón tamb

Mmpensa

n proc

án cuando el Contratista .no

na tetidLd

ado dimponi

AÑO y

empre que. dichas

modifica

iones

n una variación.en la utilidad

o

cda

según [MES

Y plazos

rán los mi

te 8,8. con

Los que

á nec de

La mad ÓN a

5. 8.? Cada vez que mo

lega

glamentarias 0

5. del tributario tengan como. resultado

variar las

vas de Tributo

aumentándolas O

se efectuará

comprendido

pit

8.8 y sub
«Za una compensación que res tituya al Contratista

o pérdi 1

bros que hut

a ob

nido de eno

Mueve

o de haber aplicado
4
los Tributos existentes  vig

ente. en la

pro y plazos aplicabl

para la d rima

ión y

ce

LÓn que corre

ponda, serán los descrito

B8.8. aún cuando

L Contra ta no t

ga utilidad

cambi

que

á necesario

virodt

za o tipo del Tributo en cuestión.

Uaualmente

par mand sean

no darán Lugar a compensación alguna

No 1830790

“Us Tguadmen? no darán gar a

nt

que gravan (0 Graw

ción alguna

Contratistas“

ión

bien

por

caráct

Los de

benefi

. que.

ente:

wro para promover

an aplicabl

al Contratista, 'r

o habrá lugar a comp

alguna . Tampo

onado incentivos o b

men ad

cese de lo

8.9 Fara todos los efectos del presente

cla de Hidrocarburo

cada una

rá cexpresado en Dólares y

de Contrato

A a

rá el pre

(30) E

2ro a

de exportaci

IMUANOn paga

acen la factura de venta o en

s que apar

ión. En casos exc

expor

ón

adido previa autorizac

Banco Central de R ara dl

20

ventas a APLI U— para

rá

rno el valor d arburos Ldcuid

i

iternacional » la maneras

mercado

compuesta pork

a)

iZará una

Ardiuna — Cindon

(Indone

de los Hidroc qué inte

y)

a se

el

gram Fr

Erucde

uo otras por La inch

ray con Lea

$ y que

que Aci

rencias.  D

por razón d

de

la comp: anas

ajuste

rán ro revis

be sados por las: Fartes

y cada vez qu éstas. lo

(6) Mes

por lo menos cada

imen conveniente.”

promedio para cada uno de los Hidrocarburos Líquidos

pre

rá calculado a base de: la. media

e

que pull iu gularmente,

avi

ión acordado

el período de valuac

promed La diran

e calcule

cual

promedio de

por la para €

la cana

acuerdo a lo antes

sul tantes

Los prome

de la canasta, serán a su. Vez

di Sy para los component

tener así el valor, de los correspondientes

promediados para Ob

Hidracariure Liceu de producidos en el Area de Contrato o de
La m ultante si la hubiera
e) Si una de le en cualquier momento, considera que

literales

n Los

dete áa del valor

en elo mercado internacional de alguno, algunas O todos los

provenient a de Contrato.o

ra-de los Hidrocarburos

de cualguie

rán acordar la

ran La

quie dnd

nasta, 1

cl

nto o una variar

Ll omismo qu

aplica de un mé

resul tados,

procduz

1,982

No :1830788

En la eventuialida

muro el pr una

más Fichte que conforman

ordada fuera stinta a Dólar

rán conver A miendo en cuenta 1

da una de las

tipos en

cot jrocarburao derados para

io de

mbio cotizadas por el

cálculos, al promec

Chase Manhattan

bank Miña de Nueva Yor Mueva York, y

N.ñAs de Nueva Yo Mueva York

valor de los Hidro los vendido

ar

a

eu

para elo mercado interno, valorizados en el

roducción, durante un Me

será los ve

promedio  ponde

período. de valuación a cada tina de las

durante dicho Pl calendari scontándo

de transporte, almacenami

nto y embarca

al cual el

¿A Sus A

será el pr

en qu

gún se esti

pula en este

no pudi

cuadqui

dentro de formará un

ación to o por mir

ados en la mate Cada una de

E

a dentro de los prime

E

¿o quin ará a

Luo acuer

abro y rasero por mu

de designado y en un pl

odos (04) 35 por

a partir de su

no. mayor de (15) Días con

a

Jaci

enitida dentro (30) Días siguient va

Comité Conci ÓN a

em quie qued it

Comité de Conciliación tendrá carácter de

opind

r mendación y nocobliga a su cunpl luego de

(20): D

wednte de haberse recibido la opinión antes

¿ono hubi

referida, las Far m Llegado a un acyerdo sobre el

ta controvertido, cualquiera d some

ón a los Jue y Tribunales de Lima, EF 23rúl, de acu

cláusula Y

o en

En

re

valuación

ordada se continuará apli

ando.

alguna

rtes:

convengan en La aplicación d

harán una

ivos ajus

initiva.

comprar y el Contratista

jón de vende mMlado en

8,17. en un

caso es

unta de ización de la  Froducc

lo total de la  retri

As

n ble

La demanda do

Contratista para mer

nformidad con

ápiles

E, 10 ES

obli

drocarburos 1

n cueato a

quicdos La

ba

venta de Contra

acde que todos y

en la premis

E

quidos en

La

conca

do o momento y

allowed immer ce sta a  sati

consumo internos, PETROEF

ado por escrito al Contra?

sn Ae

amparo cl

calendario

azo

anaci el miemo que

podrá tener Ln

ap

men 22 por ento (

E

Con an omund

rá informar por escrito al Contra

laular

do. para

que ha util

Srila e indica mé Lan te

¿adel en.

NOTARIA PUBLICA

” ABRAHAM VELARDE ALVAREZ

odo de compras el: volumen

ta en ven cal mercado

entado, cuando por caut de fuerza mayor 0

rtuito otros contrat ecdar

¿Lo no: pu

porcionalm dicho mercado, el. Contrati

acuerdo

rá, vende!

sub acápit

Puerza mayor Oo cl fortuito y

tinada 4 culbirá

La demanda de do vlerno.

mn a oblid cional aguellos

ren cornt

Eure

mercado de * expertas yo per

dentra cuarenta (90) Dá

po

»]

MA

Mayor o

RL ve La

lice para $a

der en

mt

CÁr AR

reno mn

arminacda uso de la

ntidad cl

cal por el

dad máxima de Hidrocarbu Láíguidos Fiscalizados del

Contr pla, sujeta a compra

Ci Cantidad de Hidrocarburos

a conferme Lo há puldado

por el Contrati

ndaria

y 8.89 durante dicho PM

drocarburos iquidos  Fiscalizados

tote

rú durante dicho Mes cal

ndario sm

Tao Cantidad tot

y Derivados

erúá durante di

importado

ele

Cantidad y Derivados

exportados * calendario,

rburos L. zada como

Luyend

DATE ara la or ón de dichos I

prados entregados

pago de Tributos en

a Fe dario.

a Fórma

ante de aplicar

Hidra

pra RES

queda

produ

]
|
,

a]
No 1830784

nerdo al volumen promedio  mensua

da uno dl deba os alizad

calendario $e realizarán los

lizándos Los ve

Amen e ales de

tre anter

ondan al

emula que e

áa la proyec

bre sicqui

idad Hicdrocarburo quidos
comprados por alo Cont Lan de

acápi A No fues la adecuada para las

derecho de permutar

por otros que reúnan

las condiciones

que ello. incida en. lo

de La. Fórmuúl

a que se

en

LO. La.

En cuanto Gas Matiural No f

la obligac

ABRAHAM VELARDE ALVAREZ
<
E]
pe
5
s
ñ

Contrati

estalol

ES oportunamen t;

nándose en a los rios ati]

izados para satisfac

Y

demanda del mercado interno

2guíún el sul áp Bald0.l

do quee Contrati a entr

cuanto al ga a

ión de La

Producción ,

como pago por cada millón de  ETU, dd

amesr cque EECD Ir

ponda, ap

di los Hidr

di buy

car

10% del

acáp

azufre "Waterborne, Le

e

Spot

pork", uo otra

tro

Ma pro

irá con los preci

alter

que re

gará — Gas

acha de mic

ción

La Produc

ón

Funto de E ZAC

a 18 millon

sequival

mer una Varia

por Día, el cual puede

modificado de

Si. Dia

egún Sus

acuerdo por

idos de acuerdo a

dentro de los

do en

entación de la

a pri

nta

ponda a las compras

ira mensual que

pondi

Y rior

calendari

nto. del plazo

ura luego

pago de la fac

párrafo anterior determinarará el. pago de

pulado

la tasa pr

Día a Dian

mter

Manhattan Bank Miñana de Nueva  Yor

rate)

(pr

porcentuales .

Mueva York, más

en Dólar y pagados

teridos pr

pulaciones

en moneda Mm conal, aplicáned

anadas en la cláusula décimo

cambi

sobre

ara de Las

ra pagar

del nta (30)

facturas período de

tuará un de ¿nto por pronto pago.

síodo de

vto

ara

Foro cada

tre

rá

nta (50) ponde al

Él quie

mo

ui

No 1830782

ren

al omonto pagado an tasa pre

Cha Fan bha Mañas de Nueva Yorka

Crd

Mueva York.

2 8,10. La obligación de a de vender Hidroc
| para sr la deman do interno y dla can
máxima de ellos que se pu rio calculada de ac rdo. a
: | la Fórmula stipulada en el su bacápite 8.10. 1 sn no erán
a afectada nio vari por razón de la  apl pn de la

garant ¿ponibilidad idrocarburos a que

por efecto de la

Ay ni Lamp

zar

que tuviera que re al

en pago dd

gas de Hidrocarburos

a

1
harán en e

NOTARIA PUBLICA

en un Fun

adas conforme a

án y serán valo

á autorizado

vkrat

|
j

idrocarburos acios quie

conformidad con cláusula a

g la

en Los

ablecicda O,

isula décimo primera.”

El 1 tant

producto r de todas y cada una de

de las

como el

Contrat

8 exportación

al propi

Hidroc producidos y

de

ma La proveniente delo Area

Día a Día para cada

1
] Contrato,
izació

en un

dro carr bros

ee

Eiroduaaddrn a de ac y equipos usual men?

ria petrolera

ados

sta y  aprob

ad ches

neral de Hi

y con la fina

AULA

ado en presen

ión neral de

rburos podrán

n todo moment inspe mar y probar Los quipos 4 2ados

para medir elo volumen y determinar calidad de los

Hidrocarbur

18 producidos. caridando que tal inspecciones 0

aran ón normal de las

la  operac

involucrada

¿irumentos de medi

cán peri

cali brados

blecen Jas norma vigentes, previa not Lón
'
n la presena t Jy de Dirección

a de

neral de drocarburos .

encuen tira guno de los ins medi no
debe ser empl doy Ll. Cont ta deber pararlo o
reemplazarlo por O tro cuyo uso aprobado por la Dirección

General d drocar bu

án

de Ini

de Supervisión

cordará Lo siqui

“< La hora

Y ue

E

la medición de

volúmen NO O

o prop

No 1830780

. Las acciones a tomar Mn de un

Na

error

para Lu

quier cambio o modi cación dd

Los. a la aprobación

neral.

de Hidroca

8.16 En

zón: PETRO

Y QUe por cn

Lquier 1

cumpla

con pagar oportunamente al Contra An todo 0 del

dé una factura de venta e

mport carburos

para

mercado interno y dicho incunplimiento continue por Ln

Lt

sráíodo de

ndrá

s el Contrati

ROF

dere

RU que exporte un  volunen dl

Hidro

quidos

Lor de exportación no sea mayor

valor de la cantidad ex Hidrocarbure

Lágu

Area de

mtr

que producto de dicha

Ed
NOTAMA_PUBLICA

Y RORARAN VELARDE ALVAREZ

ta dond fuera neces

LC ha A ¿1

ivos intere

yO

Un dará 1 a las

bancarias pertinentes para que

ntreguen

al nte

produa

dichas

portaci

Paya el sólo

able o

do en el párra

el acápite rará que la cantidad

de Hidrocaribiunr a de Contrato en

Mes

OS

prod de Contrato que

haya 1 non Punto, de Fiscal

án de La

ir o la atribuca

parada

por un pora Lal al

cue

8.10. ha

8.17 En caso

Lino cumpla con pagar oportunamente al

o parte c importe de una facitu de venta

miento del mercado

dos para

conforme al ndrá el

Artículo

Lar

vwergía y Minas ¿indicando da

nderán Las: vel

aa partir

sus pe

ob ción de

A pul a en acápite 6.10, para

COIrrT

la demanda del mercado interno que

Sponda

alendario

á aquél en que

tura impaga má

res

50s

en el

8,.10.4, pudiendo 1 s acordar

anterior para inicio de las ventas a que se

Ba1O0 nm

pi

las ventas

período de su a qu

acá tendr recho de

retribue

que no

qu

paras

CLAUSULA NOVENA — TRIBUTOS.-

hutario común de

xjeto al or imen Ari

los

alwo lo pre

ENS

buto alguno ni. asumirá

)
1

resra

a personal

ndido alcance

mp

común ap] emprr

cali

general

con o por los

tivida

ER7Z su reglamento amm 1

Ley

durante La

mad

del Contrato.

ca a con lo d pre

Contrati

aC Pull y Pala pagará en: la forma y plazc epa
y. con us propios

n de

idad de los Tribut quae

en un Punto

ón los Hidrocarburos que

de La

lo a la ren eo impuesto

ondan por el pago d Jo LLE

el titular en

onible-p

sobre La nta

Jono es. de

respon

del Contrat Lan

que puedan. gravar a

ql ” Y/O OB POr

ran derivar

uv otras obl pr

por La

din cumpli

sLhradoras butos ni por

dinvfora

cual eu ct Cn 5d Lidad tributaria que par acción

mitra

. sonal y/o 4

n contr

Ja

y/o p
con 6s y dentro ce

ingún a

unirá obligac Leyuaras

incre CMV TITO 2 e camisión en materia
' q
hata que graven al Contrati
sonal de estos 0 en
nm con el Y pagará Los qe

imp capita

rel Contratista para llevar a cabo las

butos eu

pago de gravan la expo rtación de -

rocari zo el Contratista según lo pactado en

ros que real

cápite 10,6 rá od ata y cargo de

Paz aer cánones y Otras obligaciones de
E
qual matt la procdua cargo de EJ
|
4]
9.0 a ley Contratista que durante la ?
1 Contrato no + ará ningún nueva  impue |
|

que qrave camente ANA

|
9.9 De vrformidad con lo d to por el artículo 71% pe
numeral 1% del Códi 1 su |

contabilidad en Dól

ce

porn tos que cargo dl

mo el monto de pago de

Forme a É 3

que ser

mi icha mean

su valorización se hará cha

mer

CLAUSULA DECIMA — DERECHOS ADUANEROS .

No 1830776

Contratista tará auto a importar y/o. internar '

10

conformidad con

temporalmen

ario para la eco

s Gualaqude

an

por parte

ón cla

deci

ivamente

“Y que

que el recho

Cont

y cuando alí

ique document.

Aa U que los bi

La

na €

ón con las Ope

re

río sobre una ba iva, en

posible consegu

oportunidad el

cuanto a dalidada

lo pera »rará e)

enumerados

eri

nte

adora

ac ace

Lo cual eau ibuto que

y en gene

importaciones de bienes de capital e insumos. en

grave 1

por las

cuanto no. gocen de las exoneraciones

eyes de

de Tributos

e inSunos

Las

ón, comi DO. Srrores

cue surcar

y/c

sus Suba

Arma ao
que Lo permi dispos

con informe

ará a

mporal dies

que q

por un lapso

que

se en

no mayor de cuatro (1D) Años 0

idad.

nes podrán

o del Contratista si

eL

ón temporal o

para la int

los casos rna

rán de cargo de FETRO

de la

idas por las

no go

jan a hacer uso

Contract

exoneraciones y/o 11h la ley permiten

Lrám

previo

£ Mayores pagos que generen por

racion ciones «citadas

5 y/o. libera

na hacer Uso

Contratista, salvo acuerdo en

mpre

tinadco a Exploración a tanto para

como para sus  Subcontratis tas. deberá pr

de Las

ntra

erenciacda por el

ón con anterioridad a

y Frodt

importa para D

scrito a

lacimporta mundcada por

imado anual del

Uoun e

valor de sus como de sus variac

mi atiwe

momen ta ser e

y un reporte men al ode Los impor

en la Forma que determine el

No 1830774

previa autor

zac

15 Subcorirad

10.2 1

Y

werdo a

escrita de Un podrán ver

ien que se haya importad A alizado bajo

con la que el

viva de venta de tal bi

LS

mute de importación que hubiere

menear ce atro

Los bie cuya per

se hubiesen podido

(HH. Años y que de uerdo al

tac

nternar temporalmente, podrán ser par

RU de

de importac

reemba

por 1 Opor Contra
Tributos que graven la exportación de dichos

sta a

Contr

que

sn Dólar

momento en que se efectuó

ón a

indicará a

anta en Dólares

Y

Dá

bte derecho, dentro de

Uno

que

woo na notificara dentro del plazo

cos. en

LA rá vend

a las ofr

tara su de de acoquidrdi

eu

3 y no Los

ce

nta (60) Dias

Lo Contrat

ía] cación y

po

árminao

enderlos a tera es que

podr

ime conveni

ormente, en caso que

ula décima

ala
y
sta con contrato bajo

ÁLo

bajo

tra

Ja a otro e
o a alguna en dad facultada para

ce

alo Perú libres de Tributo

Contratista mi

mi

comprador esta rán

á pagar 0) r bd iba Tr. buctas

ro cont

Contratista vendiera a 0

e

eto L. 2774 operando en una zona

no contrato bajo el Dec

ERC Tributos

Mayor tributación y

acotadora

par a

difer que corresponda pe

te 10.1. .f

cido en el a

et de acuerdo a lo

tro contratista con

la venta

A

a

Ley No 22

erando en ma zona de

a vendedor

Contr

but

CAT

existente.

a diferencia de Tribu

dos o nacionalizados conforme a

impor

Conte

mm opinión

ma y que

ado de

por ha

ndonacdos

uso al que des

adecuados para

da en

que En caso que RU no

o

contre podrán

Condttractd e

pucha

]
4
te

No 1830772

rán su

de acuerdo: a

arán los trámite

y Sus

Contra

nerd

en dos Lrám mito. pero

ETROPERU sumirr

y par ninguna

w obligación par

ad enuna

Contradti

ados. por € ta y

desaduanamni

ntre presente Contrat

Sube

insp:

ta

y/o. internade para

ren

import

cue dichos bienes

15) hayan sido import o

2ivamente para las Opere

tada

ará autorizado para exp

ablece

mo retribu

ba

io de la garantía contenida

ro otra

spondan par cualeu

acápite 1d,

vto a Lo

ÑNazóna  duego 2 habe

Tributos

8.10 y Buil y Jará todo

los a

chas exportacio

que correspondan a d

CLAUSULA UNDECIMA: DERECHOS FINANCIEROS. -

a del Estado.

Contrato

ndo dis pr

almente por

FA macia

por pare

por Decreto

2a por La

vo NM76 ivo N*-4683, para

y por

por el do E

en da pr

nm. del

y en cumplimie vigentes

ipcióna garantiza que el Contratista gozará

ha de Suscripaión Y»

en vigor en

mdrá el derecho «a la

ión interna y

extranie como La libre

niera en

ilidad su moneda cional a mone

mbiario de oferta y demanda a

an La

indic

o Central d

del

adOpn Garar

“ll gal vi nte en la Fecha de
a) pao ción. por el Contral ta de hasta el 100% (cien

aciones de

ento) de 1 das por sus expor

atra od que podrá

do

arburos re

coma

amente en sus cuen

o- en

ei

por elo Contrat

[
No 1830770

Hidro

rburos para el abast onal y

dere

en

la moneda

cd) Derecho d 1 a man con

trolar y ope

rar

bancarias en cualqui

como

man

tanto en el pa

en el exterior, tener el. cuentas

control y

men manten

en el ext poner de tales

ichas cuentas sin re

m algunaz Yar

ad) perjuicio de todo. lo. anterior, el

Contratista a  dispon Librenent distribuir, remesar 0

en el exte n+algunas sus utilidades

Licda

11,3 Disponib doy Conversión a Di

IRAHAM VELARDE ALVAREZ

conveni

o que el Contrati

NOTAMIA PUBLICA

tab

¿ma  financai

¡o der.a la

div

n para ión a que

s
iteral:b) d acápite 11

la disponibilidad de divisas a que refiere el

coo parcialmente:

aca. E

ntral de

mencionadas y

tiza que proporea divisas

onará

Contra

abra,

one no om

iman eu

la imposil

atender,

rinmientos de divisas.

BL TECLA

rán

su emi

Ant ce 00 arm) del

pres pr

Banca comun Contract tipo de cambio que y
utilizará para la conversión demancda dan que regirá siempre :
cue Ll Contratista haga entrega mo Día cd contravalor

ero mao

contravalor no

tancián la entrega de

sta en lao ortunidad indicada, el

anco. Central

nte Día Util, con la

ambod irá para la

ión horaria, que

tudárs

mara en

no art

U al Contratista.”

el Directorio del

oportunamen t

endida total 0

que idad no. puede
par por La ionada notificará
ta para que erva del =s|
moneda mal para dar -
cup ás anversión a divi
11.4 Mur al gimen Cambi
ce we cel “y en ón del
áqimen conte a cláusula
NS tas durante
No 1830768

Contrato, salvo que por ley del. Congr

amen te imen de

expr

idad de divisa table

ona bi

gún

o del numeral E,é as

timo párra 25 apro

EZ Lo como ha o maca

ado por

e cami

ale no

fuera por La of cambio

ble al Contratista

era un tipo

a) able único, de

igual valor para La moneda extran

de

Ñ , i A 7
vinculadas a tan a part vigencia

utilizado bajo el Con

dle cambio

men

ados, múltiple diera diferent valores a un

de camb

cambio Único, el

io a ser wlilizado para

las operaciones de Con trat

respecto de la moneda extrani

AFA

de Hidrocarbur

11.% Disponibil
'
l

inco (5) Días Un de haber el

Si transewerido

ad

ntregado al Banco Central de del Ferú los mont

breda na

ional para acdquir AS A QUE

gundo párrafo acápi

entregadas por el Ban Central de

ele el

que el an

vé o no poder poner a su dispos

Contrat

ta que q

de las divwis antravalor en moneda nacional 1

cu «entregue

Contratista de acuerdo a Lo dispu

undo párrafo

en el

dicha

a acápite 11.3 y

izar alguna o algunas de le

TEC

Entreda, RU del

eroalo Contratista un

on n de prov

Jue of

sa iqual al monto de

e

drocarburos cuyo valor

at Central de

por el Ean

mo hal

alo Contrat ta una cantidad drocarburos

de exporta ón peruano, cuyo valor FOR. e

cido . en: el

>»eminado de acuerdo (a lo establ

ió

A lo monte en Dólare

iqual que de

wa del Ferú al Contratistas

Ranco Central de

indica te acápit

ibidos la

carburo: Líquidos re

Hidro

ción

el Contratista y producto de da exportar

la entrega de

no todo o par

rá para cubrir oe

por el

no hub

alo Contrati ra a

LA Ena ida atendida

pectivos

rús mé

rya

ición del Contral en puerto de

Lóquidos

exportación —PEFuanOs Una €

lor FG. en: Dólare de acuerdo a lo

Ayo

ido en qual alo monto en

Banco Central de Reserva del

Dolare

tunes

Ley

spectivos in

alo Cont » con

Contratistas como

la

que

No 1830766

la exporta

rá el pr

Contra

mitrega

ario, para cuba

nece

Lan to

y atendida por el Ban

áa que no ha

vos interes

Púa Má

de

damente endos

alo Contrat

de Hidro

de embarque de  exportaciont
'

docunen tos

con ihstruccio

realiz

quidos que hubi

om

bles para que el producto de

rrevoc

ta 2 todo o en sn en cuanto sea

onbira

en gado al

divisas al Contra s La que

la entrega de

“io para cub

del

ntral de

no. hubiera sido atendida por

ivos dr

erúy má

edente de: divisa que pudiera re sultar por

Cualquier ex

será entregado por

ant

aplicación d

entredas y PLE

pl Con trat

mtregas

RU, de acuerdo

ocumentos de embarque que d

Limitad

$ a un

arale

2

ada b) y ec) anterior

ón no

olumen de Hidrocarburos Lácu cuyo valor de exportaci

A

Lable de Hidroc

ea mayor al valor de La expo

able de

1 Contrato. ntidad  expor

área

verminada de acuerdo a do

qui dos

A

segundo párrafo de ápite Saló.

do en el

hunr iba el Contrati
ponden exclusivamen a las
en equncdo párrafo del acápi dd y

y no afectan

en virtud de Lo ¿tipulado

e
char bout :
dido dd 5 quidos para er exportados 1)
sha, A Cue rales a) y hb)
COMENZARÁ a segundo Día Util
ba aviso del
echo conferido de acuerdo cal ar
etadas dentro de los
(30) por FETROFPERU,. a
cues ES cc) anterior, (deberán efectuarse
én dentro de mos plazos.
Contra IES tando Gas Natural
acuerdo a la cláusula
irocarburos Líquidos que
rme al pr acápite podrá: ser
entregando licuado, cuyo valor se
lo estab en ectivo contrato de
Licuado.”
4 que se refi pr nte. acápi serán
sa pasiva a tre La (30) Días utilizada por
banco cof raialo de Nueva Yor activo a el más
elevados a partir de la A ly Contratista haya Er
la mon Banco Contr cl .

ea de entrega 0 a por
arburos Lócuicdeo Em
n terales a) y bla O hasta que

cumpla cor

de embarqu

promedia ele

>
No 1830764

vieras prove que no. hubiera

ido

atendido por Banco erva dle

Pr LA Y

extinguirá dao iór

liga

Banco Central

cl

Contra

tán cue una 0bl ión

moneda

extranjera

Banco Central

a favor de

Li,

istro de las Ac

tividad CONÓMiCAS

ob

ga a proporcionar al Banco Central de

y forma oportunas la información

para de. la elaborac

Balanza de

delo paí do

nte informac

Sud

1) Inversión Cine

y ga

arrollo, Frodua

Le]
NOTARIA PUBLICA

b)

orig gnación de

capital de "traba

pro

LY

ión) y

y de terca

eros Cd

ando el plazo

y mayor de un Año).

naturaleza de Lo

exterior:

me

ados

parando aquellos que Lo

n Año d

Mayor un AñO) y s

Za Produce

por tipo de Hicdrocarbur

EIN

op

(valor y valumen)a re

cando

lomera

ingre

La moneda extranie

en ap

1
onal convertidos a moneda

A en moneda na

os en moneda extranieras saldos agregados en el país

Lo el Contratista ha

¿ol exterior a su principal, A Filiadas y

ite el Banco Central de

detalle qu

perva de

contr sta informac la
de formes mens que

del

ntáados en istros

ntro de nta

ntados dl

Con tradti pres

de cada m lendario.”

(30) Die

datos prel

iminares que deberán

inco (45) Días

de + Los

renta y €

rmino de cada uno de Los hre (3) primeros

mear vta (90) Días

guientes al

y de nove

cuarto trimestre calendar

Contratista pr ará nco Central de. Reserva del
en da de exploración Como de
My no menos de tr einta (30) Día an te que

mp cada Año calendario siguiente, una "Eroyecci

por el

inan de Moneda Extranjera" en montos mensue

ión anual de

tivo Año calendario, así como una proye

e de expl

med Laza (5 Años)

ara

deberán ormación

proye neignar La

señalado

eS

en

párrafos

>

No: 1830762

anual dadá  v

su proye

vament o

var n signi

ce e ¡vo var

montos proye

0%).

a Morm

cación de Qt

que otorga el Banco Central de K

ÍÁ garantía

Vi

Contrato.

tirán duran gencia

al Contrat

alimente y

de endrá der ho a acogerse total

El Con

de

positiw

nen

2 A nuevos di

cuando resulte per

enitan durante

o normas cambiarias QuE

que traten

yendo. aquello

Contrato, nc

cambiarios. no contemplados en la pr

7 VELARDE MANEL.

que 1 mus - general oO sean

g a ai la dad de car buuro:

pe o mas an inca wrá la
El - de las garantías a que Y

¿ ercialo garantia me
g T. tinto a Los lados disp o
q : . normas a Lo que hubiere acogido el Contratista,”
cs Queda. expresamente convenido que e Contra LA drán

q ol sualquier, momento. garantías cue ogió no

tomar tale garan

Contra

Nuevo

¿en rada

retomar tale

gqarantd

ni wa derechos ni

conales para el

per

O norme cambiar

su dec

Loma

gararnti quie

transitori aberárn

ntral de

Lo do. en acápit de lo
dispuesto en primer párrafo del acé

CLAUSULA DECIMO SEGUNDA =

TRANSPORTE Y ALMACENAMIENTO .

cue como con Exploración en el

Contradt

Area de Contrato, rara descubrimi

de Hidrocarburos La

obliga, a

go, a di operar y mantener

has

calización de la

ón y ema de

lo

Lo jus

cons tru

por razón

ar buura

Líguidos

wal Mo Aso ón del Contrat

párra

real

izará de acuerdo a

que al $ apre por RI de conformidad a lo

ipulado en

en a los

trabado

ión de La ns lrua de Los buctos
eu pude construido por razón de

adiciona

didrocabriro: de

el

uo

E
. ABRAHAM VELARDE ALVARE?

No 1830760

Hidrocarburos

10)

en la oportun

Ana ce

ES

arrollo y Ducto F

do

Se entenderá inic

iada dla construc

1)

nitral

ayi

1 trazado.

Durante la Vig

encia del ontracto

ará y mantendrá adecuada y continuadamente

incipal na de Transporte

y Alma

lograr el transporte de Los

Contrad

cla

alizaci ión

WU los Hidroc

Duros. La

alada

en

ac

técni

ponsalb]

0)

ansporte de los idrocarburos del Area de Col

punto de

aliz roda

ARA Lo

ionados con La

namiento eu

Las o ff

ión formal

tante, Lo

con

ama

Lan Imic

ERL que ha

ado,

para

ducto

program

Macttuural

hará

los

cenamiento
Hidrocar
Contrato

Lo Contra
e condicion
ápit

mámi e

nen

ntrato hast

Lo

Transporte

riba con

contratos

tro

Due

para

burea

ha:

t

e

para

rán
haber

para e no ob alguna por

Due:

Lo Prince ndo en cuenta. Luna

dado de

por 4

O meno

a de Contrato.

prod

otros

ceros sol aran qu

la re

ES

ad mayor cue

querida para: el

cción estimada del Area de. Contrate

de la preac

los otros contratistas y/o terceros participarán en

nto de la inversión to función

esar

du aa

ón cue querirá — transportar cada

por dicho Ducto

Contradti podrá suo compromiso de

idrocarburo de Contrato hasta un

Punto Procdu nj, umdéncdos con otras

TT contra que hayar uado cd cubrimientos

comentada en atras  Áres

mpre «y. cuando elo contrato

TRO

respec

a aprobado por

rocon la

podrá

nego

irola obligación «dl Duato

derecho

pará el tran

ÁCOAS «

produ

arkhuros de propi proven

de

frea de Contrato serán con carácte

ena

quirirá la propi

ma de Trans mo de las

¿porte y Alma

incipal y,

. N2 1830758

oO pagos al término

COnexar

Con tr

1smos ipulado

los der contra tas y/o

CLAUSULA DECIMO TERCERA — TRABAJADORES.

ta contratará

por
5 A horari trabajo y
amuneracion serán a criterio del * Contratista, en
concordancia con 1 normé vigent

a en la ntratación al personal

erend

ntratista dará pre

TROMAR .

ben

sable del pago de

Contra respon

dores que pudiera

ce

idad asune el

cordar con sus trabaja,

ARÍA PUBLI
. ABRAHAM VELARDE AYANEL

ontre por

dubcontratistas no

por ninguna razón a E ¿RA COMO

de La

Ll Contrat

de incumplimie nto por parte cd

Do por

cá obligado por s4 mi

laborales a las que e

sus

ntre

para cupo

monto

n-Llos su

Con exc

nivel

ro ben

menea
relaci borál peruano y a los

laboral Forán

factor torios trabajadore

en el

en ro por

en el

ra prestar

que surian

oral Ferús

os de viv vación

ión,  alim

como Los

bene ona y a la familia del

per

na podrán ro inferiores A

2esonalo contratado en el

ión en territorio

misma po

e. regirá

LLEVO La contratación de ro

onforae a 1

Ay COn arr

rá personal técnicos

cer

Corti

entada ca

docunen t

idamen ada pre

Frevia  comprobaci

debidamente

no existir personal naciona

nel Contratista podrá contratar

ado doc

ca

mero

h

para sus 0 en $ cn

person COn

to al mencionado

admin ra

YO Y pra

párrafo ani rior ariOn

A) cuenta S5.la para

de manera adecuadas hábil

de

norma

legal

y a

Contirado

emo La

ón y

No 1830756

de trabajo y otros requi

ro al

xtran ny

avor ce

para que puedan ar oy permane

ión ce

uerdo a Ya para La ecu

de

ra los familiar

contemplad

COma

rmanec

ro con

tra

PROF

mba

saco 1 en La ches

permisos y

accio

años cont

13.4 Durante los quin sa par

Contratista dr

la!

Lo extrani

uyendo  preoqri A persana A EN

iruanaosy con el o de que

ida en el

Que como

personal peruana 0

tal

alo término de el sonal 49

nualr

para el Contrati padrá con

extrani rminá

iendo de naci

Contrato, dl a las norma

nal nacional en

Contra apaci

abilicdacd

y para las 5 porn

las normas 1

nel

extranjeros, de ac

Cornbrat

E

al.

Er

ma iuariaid

demás ben

cel Condado

tados para el Contratd a los

o persona durdd acuerda a

y la

ter al

cues

2 Lo ablecido en

rá al Mi

ar el cunplimi to oportuno

de das normas Laborales

Contratista proporcionará todo. su personal

técni rio su trab

os nm

para La tr

condicion su salud en

alvaguardern

cues

concordancia. con la Resolución Tin 06Sd4-7E-EMNZDGH

dle

abre de 197

atorias y en

concore demás norma E

donde. la norma peruana no lo prevea, serán de aj ación en
. '

her person Los euue table el

consul ta ón General de

ele

la la ley,

sde prevención

con

sta mantendrá asegurado a sl

Segurid

ES ado cual cu

caida

No 1830754

nde no

orga pr

que o LLL A

cionará en

ruano ce

acdar al

LO sl a tra

más 2rcano

que

cpu

ón

seriada

tiotutao

wros- que cubra

ta  adop

cuando 3

por

LOS Na

de dichos

Lal.”

Per

pecciones de

pe para tr

é

y recomendará

quridad  industri

ivamente .

das, 1

tomadas O adopt

orbrack

nal del E

3.9. Cuando nga que permane

28 CONMEXAS por

las plataforma de producción y/o fac

2raci la

nl Contrat

razón de la

Arias.

ades que resulten nece

cies

Contratista podrá contra

eberá

ta en la <

¿Con tr

Los

Mar  preferenci a empr

stas nacional

empires cua

oportunidad, A

vicos de

extran

Cont

equivalen

tual con Los

Cont

E]
provi

13.4, 13

“LL y en cmo. cuarta.

me

Cond

ms

a en

Lec vo M* 367, el Contratis

coda on le corre

pondan

humana »
ele] rá en
Contr breve

1

ional y extranjero a su

incluyendo

Subcontratistas, para las

con indi

2nera

ele

” Nac ha de con

ra Lificación

nica o profe

o que desenpería »

como de los

cardo

en su organic

TRE

LI. remitirá cha información, en el má

breve  plazO,

al Comando Conitmto de las Fuerzas Armad

ines de

bn PAra

or medio de su

icios soc

de todo el

personal

el Contra
1

á ninguna

por dado par tal concepto,

CLAUSULA DECIMO CUARTA — PROTECCION DEL MEDIO AMBIENTE.-

14,1

re natural

ena

Ycua el ido asu propi

las Opera

iones van a causar con

equilibrio

zona y cule

gico de La

mtaminación (en su medio

ambiicrde >

La ución de

os

1830752

para evi o

aire o

ro humano, la

sione peri áa la vida 0 4

- o.

evitar todo.

tal ya en generala

vida animal oO veg

A

la dañar el medio amb

Lo que: pu

La contami

no prucdi

en cue

minimizarla.”

tomarán las medi

nacttilice

mecdid

ión,

serán  revis y aprobados por el Comi de Supervi

los estándares

aro deberá conse

Cute al

on dd

aplicar

nternacional

que

”

vo tudio

re

p

do a continuación

rdo a lo indi

preparado de  ACUE

Dichos métodos y medidas serán comunicados por

idrocaribura

de +

Dire n Gener

rac

on e

acen la realización de 1 Op

sivamen Le responsable de enplea med técnicos
adecuados aprobados por la Direc 1 General de Hidrocarburos
evitar o minimizar la contaminación. Allá donde el

do a no s p

para minimizar

lo contaminado

ga para la r auración

Ma)

irtaminac

medida

be tomar Las

rt

Dd. pero

momento

necesarias para corre que en

on 1 comenda

n contamni

procduez

y normas le

tudio Impac

Tibi . ,

materia

¡alista

contratarán e

4.4

pec

obieto de A Lan de Imp z
ntal" cuyo propó - |
a) rminar cuál Li ón actual del medio o
era sas involucradas . pe

actual de

rminar cuál

pacto ambiental al

seo cuál podría ser el

tivas Operacion bado Contrato. -
Ambiental". deberá entregarse a +

(6) ont

dentro d

los a partir

(1
o el Contra claración de Descubrimiento 1
ámercialo de Gas deberá elaborar un
|
tudia arrollo de í
dichos Hidrocarbiuor Y |
e
que la pres Lón del Ind
rincipal" a que acápite 4,14 cda |
4 udio mencionado en elo acápite anterior
. 3
conte y med ar]
pa la minación 0 |

tación o

ce compl

Í
1
1

ESTA

orbe
Ne 1830801

taminadas

alo cams

y aquas con

Icod cama

lubricante

de

lore

ato de

alúmina, sd

$$ de

ricos. azufre y otros produc

natural osa O tóx

Furcga

sriales

lindros usado » basuras y ma

chos orgánicos

taformas

ces

áreas de trabado

Y

ir la

imismo, el. estudio deberá cut

suelo marino eh a sólo en lo qu

COn MUEVAS

a

en cada Ce

50.

Llacion

anstruirá sus ins

Con tradi

sta dis

Fará y €

manera de minimizar la contaminación el ambiente ya como

medidas en rm

mo, adoptará las Juiden

“Un ión de Lubrican

tema para la or

Scupera

motores, bombas, reductores y otros).

Un s ma ce or róleo di

Un sistema

para ón y 5

APperac

vOCcAL

- Un

má para la e de

- Anibal Corvel

ba

y/oa pl

demárz LA

aguas de Formación.

itratista llevará un Y de

ren- los

a loz. que

nidos.

dos ob

nombre Y

$. lugar en el:

eliminación y

que
transpor operación de

cargado.
adoptarán métodos de

áreas afectadas por los

con ón cua

cons tru ón y por la

pro

tituyan al los

riino dd

estado natur máocimo. cue

pla

Y

Operaciones el

14,9 En las

incluyendo el personal de

Contra

la caza, Pesca a

áa no pra roo propi

alimenticios,

flora y Fauna

14.10 1 Contra e implementar
progr que permitan a conciencia

lo medio

ados

sol

amb

idad od

10 BA

axclusiva 1

a las normas

dar cumpl

él xs Len para la  prote

del medio amb

14 Sienmpr y en los contratos
a las

Cont

No 1830803

Operacion

se incorporarán 1

ipulaciones de la

cláusulas

14.13 El Contrat COM ona

a cumplir el "Convenio

rnacionalo para pre

jr la Contaminación por los

(MAREGL 1973). aprobado por De

eto Ley N*- 2

mad Lord

y reglamentarias.

CLAUSULA DECIMO QUINTA.— CONSERVACION DE LOS HIDROCARBUROS Y

PREVENCION CONTRA PERDIDAS .--=---

El Contr

debe adoptar toda medida razonab » para

prevenir la pérdida o desperdi

cio de los Hidrocarburos en la

o en el subsuelo de cual

pe quier formas curan

perforación, Froduca

ión, recolec ón y transporte,"

rá dar cumplimiento a las observaciones que

Upper

le haga el Comité ce

En caso

el Contrat comun car

inmec amente este hecho a F

¿Uy indicándole además el

volumen estimado de la pérdida y las

ciones tomadas para

subsanar Las causas de la mismas Y tiene

el ce

le verd car el volumen de las pérdid

y anal $us CALus

n caso de  pérdic

en la superfi o. fondo marino, el

lumen perdido debido a

a - Cont
Pp por dicho volumen $

gencia comprolacd cel

áy menos la retribución que le hubi

deducido de su retribución .

CLAUSULA DECIMO SEXTA -— CAPACITACION Y TRANSFERENCIA DE

TECNOLOGIA .-*

. En cumpldm: de o ido por el muimeral ce
aprobadas por el De sto. Ley eL

ta se obliga

Contra á poner a disposi

Fa
y
anta lment por pi imera vez n Ln
mondo al monte que ponda y en el me de

1 Contrato y

ndario due «a

B/D O menor US$ 50,000

la produ

m

Desde una produ sn equivalente a 10,001. Barrile

cue se ance una procdue

EarrilesZ/D

henta

US$ 80,000 (o

Cuar LÓn mayor «a

uma produc

20,001 Barril

04000. Ceci

el

pagos a que

ef mes de aro de alendario, de

durante

más

acuerdo al prom y que resulte de promec ive

alto de producción alcanzados durante (30) Dias

secutiwe Ll año anterior.

en

ia de Barriles/Día en caso de

ara seminar la equiva

ve Fórmulas

Lizará la

produa iq

Bari alo volumen de Gas Matuural

expr ándar dividi

page

a qu

en

en

ado

lé6.L. Fara €

50,000 (cincuenta mil)?

'
1830805

en conocimiento del Con

programa del

ce

rvic

ta podrá ut

arrollo TROFERU, previa

capac

altimo e

aproba dm sufragando

AS

Contrati pondi

16.5 El comprame arante la de
explotación y de pa y durante la fase de exploración »
de Lener tn programa para stud dar Lund er arios a n de
Eu con elo to de que € puedan, de

dado de donde

wmiversi

squerimientos de 1

rdo con

ón ac

rovengana complementar su formac

Contrad

Heráo a cri o exclu

mero de

quienes part pan en

itarias se sujetarán a la

Contratista

ó Conforme a ido artículo 40% de la

Ferú y en el a culo 1% del Decreto

Zé naa

de tecnolog y OA

Con

idrocarburos ca acuerda permict

parti ce técni

aclaro La

dos

arkiunros en que compre

g profe onal cli 5 Joy a dr ón mera

aL eu innova

avanzadas 0

petrol

g mark
Fa
r
s y
La menea da part ele
la D ”
ará a oportunidad o
ción de micas avanzadas mt
de Mm inmientos  petrol
/ : ll
, ús de-modo que F y =
sl aros puedan planear 1
|
1 personal, la tal será a
ao RU Oy la Dirección General de »
. Ns y
Llevar a cabo en el extranjero trabajo
. s
5% y mM A
con ción a es Le Contrato, el En
)
EN ERU y a la Dirección General o
! |
y tará parti personal a po
iman lO cual Y.
ará oli A a RU ni a
la de Hidrocarburos o a programar la
part pación su ns en «trabajos que incluyan j o
formación oo de propiedad axclusiva del o?
no tenga relación co Corte Da 0 Cue ca

idad con terceros

n de confiden

encial o de propiedad exclusiva “e

ón de

ta o part

vto de

y que

zón

da

No 1830807

US o a Dirección Gen

por PET

Operar

one cue para su ex

en el E

A ES

a podrá ar que

ión General de Hidroc

o de

card dar

informa ba sus

za el Contra con su

ad que tot]

per

16,7

la inv

programa

pa] rrollo make as

se

ización

ss noventa (90)

Dentro d

ADE ALVARE

Comité de

calendario. pr

en año

proyectos

calendar

/ mor
ABRAMASS VELES

Lo.

ñ

programas de

ón en

cho

Rara su personal

08 8 cono o de F

ar biera una

rta que

ro para la Li

ón por tn her

nte Contrato

articipación en

con Los rá de inn

roo par

pecióñi

2

e información com; Eure

La Lven A econó nana

An

términos y condi

" Los nta (30)

noti Mn gozará de

dación a que se

dicha propue mo

y bajo los mis

SMA n*

cados en la mi

ROOF

2 ona ta

cer ou

derecho. preferenci

nta (30) Dias, el. Contratis

tro. del plazo de tre

ta podrá

deb

rá ser aprobada por

bo en bi

Peruanas . cm

17.2

el Contratista tendrá  derech

o de una A

icación a

previa noti ERLI y mola correspondiente

actor ón de Poder

da A transferir

da o parte de

ión en

Con tr Lauder cesión de

conformidad con este

amitrato y ionario asunirá toda

chac

om

y obliga

ados por la

$0 que en cualquier momento ce o — más — personas

ada una ellas será

gren el Contrat LA

todas

igaciones del

párrafo an

Gra una de

No 1830809

ono "GOperador" para

has per

a ejec racione

mire rador"

operaciones

el

A

yz

como de

4,

roul

le

Dire

ner

wicado en considerará

Mo ob nte lo ant

integren

da una Auoráda

eu

idariamente

mi

La no son a

Contra

o

2n

ñ
5
E
e
<
3

de ello

E derechos finan la
7]
E : E
El . E | décimo primeras Los cue y

Bl A

o propor mente

h

|

cada una d que n

ABRAHAA VELAS:

deberá dar cum

La de participa

E a así como al

conforme al Contrato:

la garantía

Libro

efiere el acápi

la cláusula décimo

dor" d

gnada como "0 rá war Ln

cales en las do Lo

relativo a

ga

forme a cláusula

mách a

B po na

rá cup

da Las

por cada una de

FOCUS LIMA VEZOC unpláda dicha

podrán expo correspond en

1] ha retribua para el z >

mercado interno asrán ef por cada una de personas Ñ
e independientemente con ¿Un conforme 2 + |

a Contrato. . . o

CLAUSULA DECIMO OCTAVA — FUERZA MAYOR Y CASO FORTUITO.

198.1 s es imputable por la inejecución de”

ma obli od

miento parcial, tUOSO

ehuurart mino en que dicha Farte oblic afectada < :
por fuerza mayor 0 y siempre que
E que impidió ido nto.”
de por caso '
Cr CUAL “ZA MAYOF 4 otrosy los siguientes:
1

1 si
sm Marena tos y tenblore

Mrema

JASA PATOS,

huracane tempe actos

Le

impresw acto

URI

demora ntrolatd en el

bloque

ante ¿haberlo

idad de ob no abs

adecuadas para el transporte de

rvicio

qui po y sn YA sea

enumeradas : .s

etinta de acu

sra del control razonable

y no puedi

prev por dicha PF o que hab ado

ido. previ

pri

hacia por fuerza mayor 0 060. fortuito,

evento

No 1830811 : :

ao defe

afec

ada por yor oo caso Fortudt

ará

ob

tx

no forma por di

J
Zi

La

arte oblig 4 uo cunplinmiento hará sus mejor

para ejecular]

con ar

común din

JLo a

che

en el Contrato

E

por las

nombradas deberá

el cunmplimi

mto de las obligacione Y mdicion
dentro de un período de razonable luego
que d causa O causas hub Parte

Laborará

1 la

TUerzo.

caso

de huelga, paro u otros

no podrá imponer a la otra una +

rio.

cual los e

causa de

Mayor a a

0y afec

de la

on tra

á agreg

previó

iento

icha obligac

Lon y

ia del Cootr

hará Lo Fracaro

ne

ón de

autoridad

Gobierno a

tomen Le

das ne

mes

noe

as

3guirar una impl

emnent

ión y opera

ón

antinitada y

ividacde

Las bado e

previas presente Contrato

nviene que a

g criterio col
g

ara “a de 1

ES

sidere que

anal o el

Subcon trial

pers

no puedan actuar

Ll Area de Contrato con la seguridad

en cuanto a su integridad Ffísi ón de

so fortuito o

por cu

ida si

Amp y sw haya dado
F Y

pen Los artículos

per

CLAUSULA DECIMO NOVENA — CONTABILIDAD.

19.1 La deberá lidad en el. Ferú

Contra

de

1. Código

Ya conforme a

os General

2544 queda autorizado para Llevar

le de apl ación las normas

su con talddd

do 71% La

referido arts

que al ef

llevada de acuerdo con

norma

gales

como con anexo y las práctica contables
plads A simismo, deberá llevar

tod aistros que arios para

lemente la

condal ro con actividades que

extranjero con relación al obieto

país y en

2to detallado de

del Contra como la estructura y el st

y Tra butos

SL ingr

0D. inv

en cada los ”-

or otro lado, dentro

Ó A par La
atos el. Operador propora A

LINA co "ifanial los Contab

que haya decidido proponer para

mónd cos finan a

Proc Contable

ayor de tred » har

Operador las Sugerena

gar por, a

ques

jorara ampliar y/o. eliminar

ientos cont

algun

haber un pronuneai prmad por

«l

tán con

ionado,

plazo men

mo aproba

toda

an de Frocedimientos

Todo  camb
¡
Contalbl

aprobado cÁá p te propue

para su aprobación, siguiéndose al e?

contenida rior.

tados finan

19.3 Los bre lidad, dos es

rán

irtatoria de los misma

documentación

cf Ma, los repr

ERU para

NOTARIA PUSLICA

e]

Dra

men La

la

e ref Lás

actor él CjLLER

Véa

o

rinte a Macional de Admin ón Tributaria para

zación conforme A Era, bora

qna el

Tributario y de la Dirección General

stos del cóntrol de inversiones, cos

ste Contrato.”

Li coord

de lo posi inará que las

de inspe fiera

ción y fiscaliz ón a que

nm de manera coordina

19.4

Con

8 párrafo anterior

Lao

anualmente

de Le

TES ex

ejer entro de

Fa
tario

Oven

con

pecto a y lo cactuad

A

to. de superar 0 cor misma

pr ant

Lo a

dmpuees pondi

queln ntación de

ha de pr

iuwada del impu a la renta a La

onal de Acdmi

ón Tribut

CLAUSULA VIGESIMA — VARIOS.-:

20.1 Si

en uno o más casos cuale diera de las Fe

r

invaoc 19] imiento  d e alguna las
pr o de
w presente

Om Luna

A

A cue

Aa Ccump cue

uso. de sus  atribucion

Jlades comp

se

cup

5 autoridad

on

con

«a

Lado

nacional

Lo nom scubra

20.3. Toda r

wrala que de

el Contrati comunicada

EA

ESTRCI

La mi

alguna a

uerdo a ley, algún der sobre dia

No 1830815

derecho que á trami do an la autoridad comp

el Con

ler eL

cubra bienes con

suspender sus Operac

Lo hecho inmediatamente

der ada por ser

lo previ

ROFERLI ele tod

Contra

uso que aquél haga de - proc im

lidad por

oo

icuentre patent

as y todo otro bien que

cuencia

“atribuido a tera

Y QUES COMO CO

ar

de otra manera ner

racion

u uso en las OÚpe podi

dad para U.-

tular del Are. Contrato

tionar cen

acuerdo a la

su solicitud,

adore uso de agua y der

o y salida

os de

como cualquier otro tipo de dere

o ono destinado a un im (dt

privad

Contrati

me

sario para que

ñrea de Contrato y en

Los

podrá, a tos 3 cumpl dar Lua

cuerdo al Contrato, construir y operar toda

16S ma mode pozo

FUBNZA, trabajos portuarios

ormas y CLA otra ón u obra
a de Contr Y io fuera de Ñ
tándo los der E
* Contratista . il y -
ación vic y en cuand necesario,
el ho de utilizar, con el propósito de llevar a
ibre toda. cargos licencia 0
AGUA, Madera, grava y materiales de
fuera del área ES
2007 al mece d
mó, quee los derechos
señalados y 20.6 serán de cargo ? +
del srán de costo y cargo de a
de Lasa permisos y derechos a pe
cue en dichos sub acápi A “E
20,8 contratará el transporte  marítioo de :
acuerdo a E
los requerimientos de transporte de bienes y de 5
erritorio de la >
con uso de medios de 3% 8
«transporte ma contratados conforme a A
. Tel
Ley, e
20.10 laborará con Contratista a pedido SN
obtención de sencias de radio, 3

15) para la oper de helicópteros y
Lone como par contratar personal

¿extranjero

peruano poni
No 1830817 .

la opera

Las

fre

pa lencias de

radio, -

icópt y embarcacion marítimas BS la

ón de per niero an

en las

imilares de calidad,

ial

rena

arácter  prerf

B Los wicios ¿ s en la presente
cláusula, que sean de propiedad de TROPERU, sus filiales 0
y 5 ; mn
ei cl Las. anda LEMA an a una par pe s

ceionaria no menor a la

Conforme a lo d

en las disposiciones

en

Contratista Y sus

istas dd onales

Mm los

sus pr

n competitivos

y deberá adquirir con

mos y bienes de capital

de importa

poes td

Conde rá mánL rtura de seguros

os requeridos por ley y como mínimo la «

g . | E Lo J calidad oportunidad Y precio

- cpu a mánt a
y Bu ORAR en rato «de sus

ES contrata a las

5 Operacion
y
normas Y CON compar

Un

previ

Cop ¿ode Los sequiros a cue

párrafo an

)

rmac

dichas

copia toda mad o

ón

póliz y de cual

relación con las

la erán incluir una

1 toda LUTO

CABOS.

de 2guros renuncian a

ipulación por

e la Vigencia

«14 me ión duran

sabilidad, el

de su

spa

Ntánuo, opertuno y

¿Linado a las pera

Y uipo des

ado ent

o reembol se
Mará o dentro de lo einta (30) Dias la

La fe

UT y cuando el importe de

ha Lé par

al

la extranie

Ó Rxporr En mon

table mo

pa de cambio

Ora

2mpo en Li

en moneda tran

ra que haga

ido Los de

ionala inaluy

mac

no omaneacda

mbios que sean nm

pará asegurar

co buar moneda

el onismo Dia y al omismo tipo de

á moneda extiran

co

cambio en qu

pago, en

de

paí

ma finance

elo Banca

ordinación con

imilar

úl para

en que pra

a moneda extra

ón de moneda

var La

ho Banco.”

cumpla con pagar

on

rioridad al en est acápi 5) monto
materia del pago partir del Día siguien te cla
la 1 en «que a ES

mt

en moneda

tara cuenta ve sean expresadas y  pagaderas

rá la ta iva máxima para

AZO 4

mita (360) Dá

MO, ecida por

ríodo

nte durant

rún via

Elnco Central

a que la sustite

otúe dicho pago, O la

que se e

en Dolares, y

Lasa

able

la tasa aplic

(Frime Ra icada por el Chase

hattan Bank, Mañas Nueva Yori

seriodo en que dd

que

cualquier otro acuerdo 0 trans

N de

8,10.4 y en

en el

pecióficamen

sr

crio entr

Lercio

pulación diferente para pago l
me EXTTES cont para la ce
na carán ningún modo Los y

para hacer

pago de

mp

tud del Contras alizará sus

LA

al Contratista en

colaborar y a

Contra en la y tratos

promover

con nas públi así. como para

coordinar depend y oficinas

a y de 1

Opera

nes.

pato

20.18 tosen el

Las en cumplan

mito de Lo dispu

primero y segundo párrafos de ápite 20.2. a Lravé des
T antoride rot de la
Zona las Opera para qUe yo

arrolle los

tercero

5

rec

té rvisióna Los

Y programa aprobados en el Com

de la

cue lar árn contri bu arrollo

zonas sin interferir ni

CLAUSULA VIGESIMO PRIMERA — NOTIFICACIONES Y COMUNICACIONES . ----

gravar das Operac

Toda notifica Ón 0) comun ón

Cao

ada como válidamen

rá con

por

entregada n car

cibida por

rtificado, ámil

correo a rafo, telex o  facs

ario en un Dia

estinat

qn

y

ma/" a
NOTARIA PUBLICA

Co ex E

No 1830821

BO scr

ate Corporativos 2H EA INC +.

Menard

adas FLO. Box 2ó66. Hounas LA 70361. Faxs 504:

21.2 Cualquiera de las F

rtes y el Garante Corpora wo tendrá

el de “ho de cambiar su dirección a

1

de las

not cone y comund

iones, mediante

otra Fartes con por lo menos cinco 05

anti cha efectiva de dich

ipación a la f

CLAUSULA VIGESIMO SEGUNDA = SOMETIMIENTO A LA LEY Y

JURISDICCION PERUANA .--

te Contrato

ha negociado, rec do y suscrito con

arreglo a las nor

ale

e]

del Ferá y su contenido,

inte

cpretación, Ll. se

y demás consecuencias que de

iginen a

regirán por 1

pública

normas legal

r, ABRANAS! VELAROE ALVAREZ

Ferú es CONBEC cias cualquier dl surja

bre el Contratista y

ación

sto a la interpre

ión de

del

ste Contratos o de cualquier part

no pueda s

de mutuo acuerdo, será sometida a la

ión de los y y Tribunal

es de Lima, Ferú 0. al

acuerdan.

miento arbitral que la

amac

a cualquier ión diplomática y se se

eo a las leyes de la Repúbl a del Pl a

ibrato. se

acta e interpreta en

convienen en

por o lo. que la

ve a y la ofi

CLAUSULA VIGESIMO TERCERA -— ASOCIACION.“

este Contrato hace renunea

endo

¿ponsabilidad ex

operativos

incurrir pal

No, construcción y man

Dueto Ll Contrat

ara que no rá con el Contradi

intervenir en le

one

Operac

para

bajo cualquiera de

modalicdacde pared numeral 3 Y y numeral

Buñ de las Ba

reto l

¿ aprobadas por el 1

ay NA

CLAUSULA VIGESIMO CUARTA - TERMINACION

3, cuando una

Los vistos en

acápite 24

Ln cLurira

inmcunpl ra de las

uLad

Lon

en el Contrato por causas que no

fueran de

mayor o caso fortuito, otra Farte podrá

notificar cándol e el

comun d,

limi noción de da srminado el Contrato

Lun] por

al término

enta (40) Día que dentro

anado Sin

te p

que hu: incumplimiento

podrá almen te

inta

tro de un período de tr

(30) Días (60) Días la

con tinta

nte mientra

no

finitiva

totalmente

ado

Ne 1830823 :

incurridos

kb) Cue en incumpldmico e

termina ral de

acha  anteridr a La

en

ara cle ob pulagas er

subsanadas por la lvo

A

trámite, en dos

24.3.1 de no e

e vigeni

ante yoo y "DY", dentro d

table

dos en Los

a por

torio

sra elo Contrat

eu

acuerda

nacional 0 1el extranjero

a cláusull ima.”

CONVÉOITNa a

E
E
E |
¿
A

específico

imiento del

s por

ón del Contrato»

na mantenimi y fune

gaste normal produa

0 en CL do par

adecNado y todas as plataformas

ché comuuund

bomba

B macia,

y  enera

el Contra

Lizados

que fueren cc

del aci

y de propie

niunta de

3
término

íquidos y G

de exple

ido. en el

Los

prop

buen

ando normal producido por el uso

na

axplota

2oLLacio y

Hidrocarbu

Meg rve el Contrat á para la

q

Lado

Matural Mo Asociado y que — hayan

arburos

n en la explotación de Hidro

utilizados tambi

cuando continuarán en propiedad y bajo control,

icados a

> rán ap

Contract

Opera pons

cto un convenio

ndo

servir ambas explotac

entre otr prorrateo entre

¿que contem asp

1ÓN +

edo al y del costo de su opera

sta haya ¿tado usando Los

Contract

párrafo  d

critos en el pri

Nn conexos 0

te pero qu

Lo Contrato, s que también hayan

las Operas

ra cop iones en otra cón
la exploración —0- expl dí
H la

propi

Contrato , imán conveni
cum re en elo que se Lali término Y

No 1830825

lizará la  etid

las cua

bajo

arado a Su USO,

conjunta y prorrateará entre ellas, de ac

costo de su Operación «cut

CLAUSULA ADICIONAL A.--

De acuerdo a Le

minuta no

ne la

ritura pública que o

La

buto al

afectos al pago de Tr MO

CLAUSULA ADICIONAL B — ARRENDAMIENTO DE ACTIVOS.-

bien

que

Contratista toma en arrendamiento

o y que figuran en

le entrega en la Fecha

cha de

cha de

en el

ve inventario que

part

Ltados

acta de los

arán constancia med

Anexo "E" y

de inventario.

2nes que arrienda

abonará por La

inventario a que

iguran en la toma de

y que

US$ 10000,000 (di

el párrafo anterior

por un plazo de diez años, Due

+5) anual

de

y en tanto la finalidad

hidrocarbiuos »

mismas condiciones, podrá tomar en

años más FLA

E arrendamiento por diez los bienes que 0
cer tal op Sn AN ele 15m

entr debiendo el

h inme

amen te an er

ha de Suscripa

cha d

pr

da uno de Los nueve (9) aniversar

la ntidad de US $ 100004000

ta abonará a

de dolares). n ce tun NUEVO

millones

(diez

gún lo prev

Lora

jala párrafo an

ar

Llon

100004000 (di

nta de

Contra

gará La 5re

2 (10) anivers

depa,

ce daler

el

anual o ono in

near

mera

deL traslada

onda que a la

ado por

alo Contrati a de ACcue puse

to cf

COMO cre

RO no const

aan nto a pagar a

tos

como gasto para ef

por lo tantos

sai

aodálar

debi

operkun ame
one

no podrá devolver o

n autorizac

aruclcond

lazo aco

termina

2 eL integro

qa a

los diez

tantes, hasta

pagar por los per

paraci

an arrend

de los ve (20) Años a cha de

ces

ardar da)

podrán

idamiea to.

E

ANEXO "A" ser

¿DESCRIPCION DEL LOTE Z-2B.

ye un gasto.

mn
/

e”

a.
2
li
me

|
J

No 1830827

Ubicación.-

oo Continental a

IMA ra ubicado en el

te

A

a de las provincias de Talara, F

pone

ión Grau en da zona

y Fira del Departamento de! 3

Mor

Colindancias.

For elo Norte con  elL

Le v n ñÁ

L a de Oper

Carpitas

Ulla Ty VIT, III, Grau 1 y Grau Dl,

Lote y por el con el

PUNTO DE REFERENCIA .---

EL Funto de mata (FR)

cuarta orden, denominado Faro Funta Farií

PUNTO DE PARTIDA.

el Faro

t

miden 39,100.00m. en dir

a Fari

NOTARIA “PUBLICA

no horte

y luego 76,880.00 ma en dire

metro del Lote

punto (1) 6 Punto de Part

ONFORMACION DEL LOTE.

rímet te ose encuentra de

mayor parte del pe

imita das

ción

ro coordenad (UTM a exce Lramo que de

Dimasías rep por pun CL que mantienen Sus

Transwver Mercator CMD) antiga Las mismas que

liminares yd

319 Ma

en Línea recta con A ato de 2700000"

los]
se miden 10,,000.00.m. ha elo Sur en

el prurito (

con Azimet de 180%0000" ha

alo punto

elo deste en

miden 5,000.00 mu h

el punto (

con Azimut 70*0000" hasta llegar. alo punto

línea 1

¡ON

mie

n 5,000.00 ma hacia Sur en Li

elo punto (7)

180%00'00" hasta 11

con Azimut ral punto (13).

miden 5,000,00 mu hacia el. Oeste en

elo punto (13)

La o con Azimet de 00000" hasta Llegar alo punto

E

el punto (12) se miden 5,000.00 ma. hacia el Sur en Línea

Azximuit de 180%0000% ha al punto (17).

en

de elo punte (17) se miden 5,000.00 m. h

7 70% 0000"

alo punto

Lánea con Azimaet de

(16).

el punteo (16) se miden 2

el Sur en Línea

con Azimut de 180%0000" h

al punto (%

2) se miden 4,500.00 ma hacia el. Oeste en

Desde el punto (

a con ázimut de 270%0000"

Línea rec “ll punto

ca.

500.00 me ha Sur en dá

) se miden 7

el punto (

con Azimat de 180%0000" hasta llegar al

el en

el punto (28) se miden 13,000.00 mu F A

con Azimut de 2720%00700" hasta Llegar alo punto

em

elo punto (26) miden 20,000,00 ma ha

Linea or con Aázimit de 180%0000% ha

alo punto

2
Í
ul
ICO

(40).

Y

de el punto (40) se mide

30.00 me hacia el E

en

línea recta con Azimaet de 20%0000" hasta  Lle

alo punto

CAL

punto (41)

+ miden 8,000,00 mu hac

a el

Suar en

a con Azimut de 180%00'00% ha

ca Llegar punta (47).

2 miden 6,000.00 m. hacia el

Desde el punto (47)
i

aa recta con Azimut de 200000" hasta Llegar alo punto

AS

Di

punto (48) se miden 7,000.00 me hacia el Sur en Línea

recta con Azimut de 180%0000% +

ta llegar al punto (

Desde el punto (53) se miden 11 500.00 mue hacia el C

linea 1

con Azimut de 270%00'00" hasta llegar aL punto

(5d)

Desde el punto

se miden 20,000.00 Mm. hacia elo Sur

Línea re

con Azximut de 180%0000"

alo punto

elo punto (64) se hacia el en

con Azimuct

llegar al punto

Mésde el punto (6%) +

miden 5,000.00 Ma ha

a el Sur en linea

cta con Azimet de 180*00*c

llegar al punto (70).

el punto (70) 2 miden 20,000.00 me hacia

con Azimat de 90%0000% ha

o

ta Llegar alo punto

el punto 072) miden 5,000.00 me hacia el Sur en línea

con Azimut de 180%0000% ha

llegar al punto (74) .*

elo punto (74) se miden 4,000.00 me hacia el 0

te en

15]
20000 hasta

con Azimuk

alo punto

elo punto (73) miden 10,000.00 mu acia el. Sur en

con Azimut de 180%0000% h

llegar «lo punto

miden 15,000.00 mai hacia el. Oeste en

el punto (82)

90000" hasta 1

a con Azimiutk de

agar alo punto

(BO).

miden 10,000.00 me hacia el Sur en

Desde elo punto (80)

línea recta con Azimuat de 1£

200700" hasta llegar alo punto

(PO)

la el

elo punto (70)

miden 5,000.00 mu hac

con Azimait de 90%0000" hasta llegar. alo punto

elo punto (91) 000,00 mu. hac Sur en

miden

ca con Azimut de 180%0000" hasta llegar alo punto

punto (112) se miden 2,000.00 Ma hacia el

e en

n Azimut de 90%0000" has

«¡Desde el punto Cl n 10,000.00 me hacia el. Sur en

BO*00 00" +

Lánea recta con Azdmat alo punto

cas

Desde elo punto (123) se miden 5,000.00 mu ha el Este en

línea re Azimut de 90%00 00" has

llegar alo punto

(0124)

Desde miden 100.00 me hu an

punto (1d)

línea con Azximut de 180*00 00% alo punto

va llegar alo punto.

MO
TARÍA PUBLICA
ABRAHAJA VELARDE ALVAREZ

ps

ca

No 1830831

ELA

D

de elo punto (12%) se miden 7,000.00 Mu. en

línea recta con Ázimut de 20%0000" h

alo punto

CULO)

Desde el punto (130) se miden 20,000.00 mu ha

Sur en

Línea

con Azimut de 180%0000" has alo punto

(153)

Desde - el punto (153) se miden 10,000.00 ma hacia el

en

línea

con Azimut de 20%0000" hasta Llegar alo punto

(154)

elo punto (154) se miden 5,000,00 me. hacia el Sur en

recta con Azimut de 180%00*00" hasta llegar al punto

el punto (158)

100,00 mi hacia el

te en

línea recta con Azimut de 90%0000" hasta llegar al punto

(ED

el punto (162) se sigue hs a el Noroe

te por la línea

eta p

ando por los punt

ch

da (146),  (137)a  ( 6)

128), El- Lobos Cl 19) » (18), Focas (108), (104), (100),

ban (95). Colána (85). (4), Río Chiras (79)4 (26)a  (6%)a

z (6) (63), Punta] (60), (57)a Talara, (54),
A partir del la delimitación es
, hdr gue unen 1 poLun CFLO enumerados

cda pasando por

CEL=90 y Cl

puntos (46), (44),

Pd

da (330 (50). (20) y (

la delimitación sigue la línea de

ando. por Los

p puntos (11), (06) y (01) 6 Funto o de:

perámetro e

Lote Z-

y
5d imeteo del Lote Za ¿siguien coordenadas 0 ]
Punto - COORD. GEOGRAF.(PSAD-1956) - COORDENADAS UTM E +]

- 0440 "00"075 Late So ema

raro, Eurta ¿165.400 MN.

- 8119 30" 463 PAGO mala ¿ :]

Farias ( 54 Long» 0

9 "560,614.679 MiNa

: |
0 me BORDA BPO a Ea ME
3 "560,614.679 maNo

484,628.400.m.E.

550,619.679 meNa

79 678.400 Ma Ea

"5504614.679 maMa

- 484.628.400. m. En |

1614.679 maNa

e
474 .628.400.m.E. | 4

5,6149.679 maNa

APO ZB ROO MM

16 - 9 540.619.679 Mula |

AGP 28 00 Md

540.614.679 meNa

APA ORBE. 400 Maa 7

MEE

2.114.679 mba -.

465, 128.400 Mala 1

34114.679 MmeNa

AGP

ADO Ma

3.619.679 mada 3

AB AROO Me

530.614.679 muNa |

«400 ME
No 1830833

40 “- 9*510,614.679 MaNo

- ABE 18.400. Ma Es

mee 42 510, 114.679 mena

- 454.628.400 .M,. E ae

502 ,614.,679 maMa

- 454,6288.900.M.E a

48 9 "502.614.679 mah.

ARO. 000 Ma ka

O e

9495,.614.679 mablo,

 449,.128,000 Ma Eo

“4P3A 014.677 Mala

- ABO01Ó «FOO Maa
APR AL 40679 mabla

AR

En 400 Mi

AT Ó 14.679 Ma Na

+ 451.628.400, Ma

7 470,614.679 Maha

4d 6

«OO a E

“A70 614,677 me Na

471,028. 400.ME.

2 "465,614,0679 mada

- 467,

3 FOO Ma Ea

74631 619,6779 MeHa

APLI Z8.GOO Ma

:435,619.679 mebla

as ABR,

3 00 Ma E

9"444,0614.:679 men,

AN

3 00M En
9 445,614.679 Muabla

400. Ma E

4574628. 0900 , Ma Eo

7 ARO 614.679 Mido

ABRE FOO Ma Ea

“ARO614.679 mala

459,638. 400. Ma En

“410.614.679 M.Na

- 459,628.000.Ma Ea.

:*410,614.679 mubla

e 16 62800 Ma Ea

9405,614.679 mabla

- 464,628.0400.M.Ea

130 - :405,614.679 malla

471.628.400 .Ma Ea

1.614.679 mella
A7LL 62800 Ma Ea
:385,614.679 Mba

- 481.628.900 .Ma Ea

7 3804614.679 MaNa

- AELLOZE. 400. Ma Ea

FEE 00 a Ma E

Las Coordenadas FPrelininares de las Demas po A
- DIST ” - COORDENADAS -
RUMBO eueo om. “VERTICE -- NORTE m. “ESTE m.

16 M.19*58 70. 2

ES Y3ELIBLAS. 132, 180.2

0614.679 maMa .

CFL.-64
CEL6%
CFL-66
CEL-67

CPL-68

CFL-49

a CF

a CPL-73

a CEFL.-74

Eo]
EE]

1830835.

M.66*30"0.,

Ma

30%

m.06*300.
N23230 0.

M.66%30 E

2 M2 O Es

N.66%300.

Maat dO0 Es

M.66*30 0.

SA
$.066* 30 "Es

M.S3*2o Es

Sa d67 40”
MA2a3* 30 Es

M,.66730"0.,

M23* So E

M.66*30 "0.

MES So En

M.66*300.,

ME3StSo E.
M.66*30 "0.
MI23* O En
M.66* 300.
Mando En

M.66*300.,

MESTSO E,

M.66* 300.

ESO

17

1,593, 50%. 1

00

IDO

Lób

751.6

400

1.4594,118,.4

500 1,594,3

60

1,594,.904.3

370

5,051

2000 CFL-64  1.596,885,9

180. CFL-6%.  1.57%6,.957

£5
Es)

2000 1,598,791.9

CFL=66

4.59

3103.83

1,598,550.8
1,598,493.8

199,878, 0

599,2885.6

2000 1,1601,719,9

ZO 1,601,819.4

000

11603. 653,. 8

160

1,603,717.4

2000

Oh 1,605,811 .1

2000 1,605,645.6

LA 1,607,960. 2

2000 1,609,794, 5
300

1200

300

11601

000

1

2.016.9

21096, 6

1944,.3

103.

644.9

899. E

1 560.2

356. 1

. 191.0

2 986.9

134,573,4
134,867.11
134,954.0

354,9

39

3
136,100.0

1364. 901.9

371085, 5

nl
136,829,3

027nó
MNi66* 30D.

Ñ

ANTES

MASASO Ea

M.66*30"0.

N23*3o E.

S66-—30 "En

MN. 23*30 "Es

E

BO Es

5.6630 Ea

DEVASETIN

“7 N.74%42

M.66*:

Me

M.23930 a

5.6630 "En

M.60730

57913

2

M.49TOS

mM

3230

5.0630 Es

5.6630

MLEZOSZ E

M.2A49Z

Mm. 7B94d

M22r5d

N.ZOP BO Es

800

1300

1.612, 7€

2000 1,.614,-616.9

300 1,014,.73643 136.07 5.9

000 1.616,570.6 137,271.68

300 1,616,690,.0 -136,996.6

4000 1,620,358. 0

0588. 3

1,620,040.4- 139,322.6

2000 1,.621,874.7 140,118.%

2100 1,621,039,0  142,045,4

2000

1,622,873.4 + 142,841.4

150

1,622.813.7 0142,979.1

1.622,89, 5

143.330. 7

461.0

70 39.7

200 143, 476.4

400

143,643.35
144,106.6
144,409.8
144,619.9
144,679. 5

144, 707.0

400 144,666

3

450 148,279.2

Ear]

145,.744.0

11624. 083. 6

A]

1,624,454,0 146,407.86

200 60.3

1,624,520.9 144

No 1830837

m.ó61*728'E. 1894 ms

1,624,608, 146,75

AS
PRIV Ma FO” E CE za Laió

1819,.9  146,849,.4

5.6630 "En

1,024, 788.1. 146,922.80

M.23S*3o E. 6440 B75.0 147.177 .6-

5,6630 "En 36 340.8 147,256.44

NEO E. 5 147,734.0

1,626,441

S.06*30 "E. 200 1,626,/361.8 14749175

N.419:57

1,626,479.4  148,025.0

7730 148.150.404

M,40%*000. 100 599.4 151

316.2

472.7

601.3

1,629,.780.7 2.047.0

8,6630 1,1629, 93.8

M.23*30 1,631 939,3

5.6630 154.9

1,631,480.

Na 2000 950,8

GFL-40 5.66%30 porto] 1163 154,189,4

2000

1,035,045. 3.— 154,985,.4

S.66*30 "En 760

1,4034,739.9  155,.701.1

M23*30 En 2000

156,497,0

S.66*30 "E 2060 158,307.2

Na 193.2

30 "En 2000 159,

CPL-45 a S-.66*30 "En 1210 160 .4

CPL-=46 a N.23*30 "E, 00 160,611.

S.66*30 "En 150

EPA 7763 160474905

400 CF

Ma

30” Ba14G.2. 140.908. 7

6630 "En. 50. CFL-=50 160. 70d.

A
506.7  161,034.1

1,03

LIB

La 1421

Extensión .-*“:

área del Lie distribuida de la

angular

julares de 5,000 HH

27500000

alar de 418300 Has erecta

44 B00 00

00.

regular ce:

34 pare 2s de áreas diversas"

as irregular

WOTAL: 91d FAR 399.785.004

área de ita en

e Anexo y que se muestra.en -el

ubicada en el Zócalo Continental del Noroeste del

coma Lote 4 tiene una ext aproximada de

(399,785.00 hectáreas dentro de «la cual el Contrad

ejecutará el p mate Contrato, em

ANEXO B.-

Mapa que se adjunta.”

ANEXO "C-1".
CARTA FIANZA PARA LA PRIMERA ETAPA DEL PERIODO BASICO DE

EXPLORACION.

CIUDAD.

Señores. PFetról

De nu

tra consideración:

For la pre ros Banco «nos constituímos en

fiador idarios de ....u.u..

A RR rs rar Len ad

amada el

“ante

4 (en ad Llamada

Ja hasta

No 1830839

por el import de US$ 1000,000.00 Cun m

Limiento de

fin de garantizar cumpa

Contra

sta conteni

programa mánimo de

A nitrato su

cua

con E

obli la pr

fianza Se U la suma requerida en

import

solicitud Y MO. exa

y cuand

vigente de la fianza en la cha que $

de pago conforme al numeral 4 de la presente fia

solidaria

¿a

cional y An gacera

ción dentro del a de la misma, de

notarial ad

una por

tando

EKanco pago de una má no. mayor al

mt

no ha

importe de La larando que el

do dear ferido programa  mánimo

ha ce

el Contrato y acompañando a dl sn COMO

y dl una copia

nbtarialmente de la carta igida por

ficándol de hac

su intenca

al ms

carta not

por lo
ha en que I La
La fianza quedará € cuando
reciba del Contratl La e: de
ana cu 61 Contra cumplida con

p mánid de trabajo. =-=—————--

ón de la per (5440)

5 La pued tapas

Pozo

xploratoria

la perfora

LD) pies O se haya

de 10,000 (diez

dentro de la Formación

los ¿200 (doscientos) pi

Lón de Dólare

3% 1000,000 (un m

ntará la so tud de lit a

quien, conforme a lo estipulado en el Contrato, la

orizar en forma expresa y por escrito en el pl

entregando. dicha

alo Contra autorización deberá

auto

rarse de acuerdo a lo

ar el

iteral

dos

ido

%. Contra presentación al Banco por el Contratista
aukor Ja que refiere párrafo
procederá inmediatamen Le de

lar el impor fianza en el monto correspond

| icará po E 30 WU otal circunstan

ria los

contado a
a pre o . OS
menos epues anterior fecha

rta d liberando

Banco uma

idad bajo

ortirad

Manco y al ¿sta ce

la pr Fianza será

en cuyo caso la

lada en La la mena

on

hr dde ha

a expiraci

No 1830841

podrá presen de amo alguno por la presente fianza y el
E

ados de toda

Banco a quedarán

AMA

re

fte

ntamen te

Banco nv

ANEXO "C-2"

CARTA FIANZA PARA LA SEGUNDA ETAPA DEL PERIODD BASICO DE

EXPLORACION. -

CARTA FIANZA WN?

Limas.

Señores. Petróleos del Ferú

De nuestra co Li

For la presente, nosotros Banco s hos constituímos en

darios de ....nno ooanonnenss nanansannma «aus

fiadores

nenpornsnananasa 2... ona np Len adelante llamada el Contratista),

lante Llamada EF RU). hasta

ante Fetróleos del Ferúá Cen ad

el importe de US$ 1000,000,00 (un millón de A

cantizar el mie yde las o

Ep igaciones del

en el

7 programa mínimo de trabajo del Contratista contenid
de la cláusula cuarta del Contrato suscrito

Vbligación que astme el Banco bajo la pre

NS

limita a pagar a FE «Li La suma reque elér ear sta

dd ue de mpre y cuando na importe
ú - wigente de la fianza en la fecha que

de pago conforme alo nune “ode la pr

fianza solidaria, rrevoc

cional y de

La tro del plazo
Linda not diriaida por al
Ban citando go de una suma no. mayor al

no ha

Cont

anzas, de arranco que e

mp

gacion del

cuen ll ferido programa  mánimo de

ido ad

trabado el Contrato y a

onpa cartas como

La LUNA

un

notari ¿+ la carta notarial dirigida por

ción de hacer efectiva la

ificándole

Contradti

TEC

carta notarial de alo Contratista

anzaz

rá hab gada a éste por lo menos treinta (30)

ente la

calendario ant de la

2cha en que FE

Banco

ón de pago

lado cuando

dará cane

Lo impor AMTZA CUL

Banco d con track a una carta de
ndo. que el a ha cumplido con
eferido programa mínimo de trabajo.”
ad ón a rfora Fozo

ploratorio de estal segunda etapar

ción del Fozo

la perfora

1) Cuando

compl

sta lao profundidad de 10,000 (did LY p

los ¿200 (e ntos) dentro de la

mM US$ 1000,000 (un mi

Dólares) .”

ntará la Eu Libera

ta pres

conforme a Lo e ulado en

Contrato, la

rito en

en forma expresa y por

plazo

ha

l
|
;
elo monto la Liber: na efectuarse de a

s Literal

ido en Le

4. Contra pr ntación al Banco : por el Cont

ón de

la autori párrafo -

a que

£l Banc derá inmediatament

.] proc

anza en el monte e

importe de la F

ZU tal circunstan

comunicará por escrito a

ente fianza expirará a más tardar a los Dos (2) Años

la fecha de la

y treinta (30) Dias LU a partir de

19] ná menos que con anterioridad

a ha el Banco reciba una carta de
A liberando alo Banco y alo Contratis de todá
responsabilidad bajo la nte fianzas en (cuyo. caso la

en la fecha de la mencionada

presente fianza será can

[ree]
vd AR

carta de

vd

6. ABRAHAM VELARDE ALVAREZ

la expiración o. cana

(A parti

nte Fian

podrá

reclamo alguno por la pre

ancao y el Contratista quedarán liberad

yea

onsabildi wiobligación

E

DEDO

xD "C-3"

TA FIANZA

ca u

ELAMZA

EE

ríe ETUDAD

fe
F

sider

er

nte, nosot consti

ante

pen

fin de garan

programa

sub acápit

rd

avr

e

con

Contra

to. suscrito

vigente

de

po

a

co

a fia

r el

La

nia

meli

asuma el

a pagar

nza en 1
a vigen

ecucd

ional y

Aanzan el
obliga

Contrato

Banco

A

A

te

ca

de

de

Y

F

iempree

$e

a

clarando

1

ETRO

y cuando no

echa que

el importe original el

ón

acuerdo

realiza

acom;

Caco ÓN a

intenci

ele uu

eliana

«lo

ión

iq

por

quie el

LITA

ón

a

a

añando a di

bajo

LLUMA ECU

exa

ada

e

se enten

im Ea

tomáctd

LUMA n
Contrat

programa

ha
copia

par

la sold

la pr

erida en

el in pa carr?

dera e

monto

enerfica

cl

cue

ás pagadera

la

a mayor
na
mínimo

carta,

coma

1
1

No 1830843

ta notarial cda e]

por Lo menos

o al kanco

ará cancelado cuando

la pre

una carta ele

ba del

Contratista ha cumplido con

indicando que

erido programa mínimo de traba

lación a la ejecución de la perforación de Pazos

¿te período de prórre

de

4) Cuando complete la perforación de 2 (dos)

d de 10,000 (di milo

xploratorios hasta la pro fundicd

dentro. de la

se haya alcanzado los entas) pi

en US 2000,000 (dos  millone

rmá

Olares

, ABRANAM VELJ OS E VAREZ

A] lberac

Conti sentará la sol

tista pr

a conforme a lo tipulado en el Contrato, "la

«ud

rito en elo plazo

autorizar en forma expresa y por e

ido en el acápite 3.7 del Contrato, entregando dicha

borización Contratista. Dicha autorización deberá

de acuerdo a lo

icar el monto de la Lib

ablecido en los 14

Contrat

dontra pr ntación al Banco

autorización de re párra

el Lana

rá inmediatamen

importe de la fianza en el monto corresporndi

f
Ñ comunicará por rem

Años

tardar a

ba La p ente Dos (

al

dado bajo

fianza

con tacde

s 4 men

ciba

La

0s que con

una cara

Contratis

fianzas en

fecha de

ha

anteri

ae

ta

cuyo ca

la menc

or

so la

Bancos

ANEXO "C-4"

CARTA FIANZA
EXPLORACION

CARTA FIANZA N

De

For la p

fiadores

os

el impor

nd
programa  márd

sub oa

la expirac

Llamo alguno par

PARA EL PERIODO DE

o

z

darios de ..ouno. uo...

el rá Cen

me

ÓN O. can

rúso CIUDAD.-

de US$ 1000,000.00 (un ma

to de las

ente

liber

Lamacia +

ación
fianza

ados de

fian

Dólar

bligacion

no. se
y el
toda

ZA

a

co a E E

Banco

La obligación

TROF suma

limi

nia

uando no tex

tudo de

TOR

ctúe la

anza en la ha quee

vigente de la

entencd

ele EL impor AS cue

ginal el monto

después de

autorizaci

me

Banco de

idas por el

nte fianza.”

4 de la pres

11

daria, irrevoc.

áanza 65

ional y de realización automáticas pagadera

Ma

a de la mi

nitro de man de

a la presentación plazo de vigencei

PROFE al

ida por

Ln carta notar

Banco pago de una suma no. mayor al

sta ono ha

arando cue Contra

Import de

ido. con do programa mínimo dl

ebro

rt

cOmO

drabajo bajo

caca

ficación, Una

recado y us

2 la car notarial dirigida por FETRO

tarialmente  d

ficándol hace

btratista no

notari

Jada a por lo menos treint

la fecha J pr

que

pado al

do. cuanda

Da impor pr nza quedará can
el A] Contratista una rta de
cancio Cont Li E cuaoplida con

ido programa mínimo de Lrabaios,

Sr

de

á prórroga add

e compl

sz la perforac xploratorio

la profundidad

10,000 (e

o se haya

anzado los 200 (dos

tos) dentro de Formación

Dólares).
'

$ 1000,000 (un m

presentará la ud de liberación a

eued

1 conforme a

tipulado en el Contrato, la

sa y por escrito en el plazo

izar en forma expr

de? d

acápi Contrato,

ntregando dicha

alo Conte

Dicha «anctorización deberá

indicar el monto de la

bera arse de acuerdo a lo

atra pr por el Contratista de

la autoriza 3 TR “Lio a qu fiera

pra rá inmecdiat

el impor La el mento corr

pondiente y

commicará por escrito a tal

LA

tardar a Le un (1) Año y

(30) Dis

Fianza, O

ha

una

Contra ale toda

nte fianza, cuyo. caso la

en

mencionada

rta

ión a a

de La fecha de la expirar

227 TNT

cp a

"

Y "+04 VELARDE ALVAREZ

No 1830849

entar

podrá pre

banco y el

e didligad ote

pons
Atentamente, .
Bana .
ANEXO

GARANTIA CORPORATIVA.

Señore Fetról

República 3361. Limas
Con la presente,  F

idariamente a Fetro

La

“LY para la

alguno por
ta

pe

2ILAana

E. se somete .

rá y renunci

mismos términos y con

no segunda
tamen Le y emm

ANEXO "E"

PROCEDIMIENTO CONTABLE . ---

e
3

da DI

iciol

Led, Fror

ad) Prop

la misma

del Cont

GE

Nes.”

quedarán dd be

”]

Intern

Ss

ada uno €

ruana S.A. derivadas dd

la presente fianza

oe de

a la pre

An por elo monto

que ha €

yl

de la

que apare

amación diplomát

Y

FLAMZan”

A

brado

arrollo y Froeducción

trotech  Internati

toda

ona. Inca garantiza

que

los programas de

con

del

Ll ode e

de. pate abi

anexa

norm

de contabilidad que permitan de

rminar

rrá

Of

La para efeatea cálculo d

la cláusula octava del Contrate

cues vte anexo tendrán el

emplean en el pr

acio que $ otorga en el Contrato.

LaS INVIZ

GASTOS Y COSTOS

reconocerá al

Lon

en principio, todas * 24 gastos y

vos en que incurra lación a Las

reconocimiento y embargo, estará sujeto

fici

dad al

ONES. bene os y fa Lorgad

omalo o extraniero,

¿Larána en pr pio, en

la polít Contratista

rna

tiempo en

BMPO sr

de Ari

srvicios pr por

ba

los cobro arárn tard?

£ltan

tomarán Lo

]

|

1

Y

No 1830850

y equi

ura

Comet

án al

walor

de impor

pondic

eptados por la

fuera el y

bic

nica y Pp

yO

Material y equipos Ls

ion "E" aquellos quipos y

mo condi

Ln

tán en  condic

que no

valorizarán al

alguno y 3

sin

precio de

nao. por

MULEY

oe ALpos y

aquel dos

Como. condición

original

dra pará su funa

que pu

de un reacondicionamien to adecuado y se valorizarán al

DUE VOS

(50%) de los equip

de transport

part de n material
arios para la conduce Gperacione

o De dars

de "fals

de tale

guros colo:

prima

rán anocidos

iliadas

mente en Af

bren en Forma

ac médica er cua

in en

e áurt

mplrñías de seguros que na

competitiva respe de

con

Contratista

buuta

cuanto a Le

Lan o

mpote

impues Lo cue €

mul

taña Vecargos y  '

incunpl en el oportuno. de Los

od

gravámen

mint

y administratd

eta fuera del p por

rán

las Operaciones

factor s durante

para ef de del

mai

Contra

de la manera que

ca a

La re

Cont

lendario,

una can te aun dozavo (1/1 monto que

el monto

Ea

de toda que se

año

arán curan

dl

pl
2
$
$
9

La ocho millone

por año

Dólares

prime

mi

10 ,000.00)2

mil Dólare

(US$ 3,500,000,00)2 dos y dio par oa

An Y to (Cha DA)

No

1830848

8000,000,00)5 medio por

ZEN

na

Hidro

Sao

Bn

Á
uanto a q

LIO

"

buiras y ES

previa aprobación por

Ree Inversd

$)

y) Las

Los a

ES

dona

por

buure

pornd

de inv

en cda búsqueda,

mM y ast

Los y ga

ES

éditos de L

eros en
de tran

allá

Contrato .:

e

proc

£

de

h

obres

Punto

edi

arrollo

perf

aya

pri

y comer

de

n para el

avtos

y

de

Oper

a

y

precie

ón

wencdo

A

ce

Los

Los

els
wire

general

e

indenniz

Meda

Marga y

no

y amortizaci

de la toma de

NENA

y virtud d

Iiguna ele

Contra

2 considerarán como

prove

ngr

Tncesmn de Lluero a

b

a la repos

ACTIVOS .

Contra tros de las prop

raciones

eo áinmebles

lidad en

$ norma

La tria petrolera int

az tar al

da vez cu

sobr

SS tuará inv

inheren int pera por

mena E

10

mae (3) año

y un

La rá una no

Contra

inmuetaLe

por lo menos mo trein de anticipación

de inventario

ho. de

ar

1
|

No

EA

Par o"

pronun

Yan

ON

1830846

30 Cue

Los

fueran sat

al a los

rán

lo

la cual

ION DE ACTIVOS SUJETOS A ARRENDAMIENTO .-

los partes

Me”

1ó de novienbre

trol

concilia

x

externos

plazo más breve «a

ES

contratista y

acuerdo del

iones

LO COMTRATO .

so de surgir un

dimiento Contabi

Contrato.

acto debidamente

ro Fáblico de Hidrocarburos

(Firmado)

Lo Dar or a

fntonio Ramón Ca

ech Feruana Sañal y

EN

Lam PM Kallaop.

rmado) Javier de

nao ele

que Godard."

la. Rocha Maria.

o Moreyra

el Doctor Fran

na

abogado Registra

minteta esta

Anotacion de la Minuta. lá

Macional ce Administración

de la

con el Suprema

de conformida

Limas 1ó de Movienbre ce

junio de 1%

Ma. Llól=H, del

rio Público de Lima.

Alvar

1993. Abraham Velarde

INSERTO — COPIA CERTIFICADA DE LA FARTE PERTINENTE DEL ACUERDO

DE DIRECTORIO DEL PETROLEOS DEL PERU —PETROPERU S.A ce=mrr

de Limas

Za Abogado Moatario Fúbl

Abraham Velarde  Alwa

la Trar “ipeión del

Certificor o que he tenido a

HO a de dildo de

rado de

cuyo tenor es

ión Mo.15-93 del 22 de

Fongo en su conocimie

+ Julio de 12%, el Dir
No 1830844

de

NAS]

206

Vi Memorando Ho, ENTE

cual la Ge amena

de 199% por le

Contra

aprobación» por

de Loración y ehrr rburos en
ms
“ a seri on el

y

favorable de Los

”
P

rancdos

ha 1ó de ul

rado No.

Que con su Ác

mo cuya virtud La

el Dire

nternacional Na, ONTR-001-

Ach

Mm convocó

ra

ute 1

onar una empre

dad de ¿A CL

con la fir

ny Explotación por

Zócalo Continente

ión. Suprema No. Y J

Que m

a la enpr

Marzo d

de la invers

sn el proc pro mare

dy

a cue

ivo Cond

far

DI
e to. Legisla rando pre La
de La iwacda CUE ha

proc

La modalicdacd para Llevar

delo Mar S.A

de la inversión privada

pondiente.

EA TO] Elan de

mode

Eto. Supr

LOPE por

en cuya vedrtud

de da

ión ivada en dl

prob lan de Fromoción de La Inve

Marzo e

ha 06 de

49 IOEZCOPE

Lón de

tivo de la Comi

avrobación de la

Ll ha ce La

Comi

¿TROMAR en cuya virtud

Par Sat

MAT LEN

«DTE en

001

rnacional po. EN

o con su Memoréndim

La

de 19903 la Berenc

borado por la

shorio el Informe

de pirera

La de Cort

rocarburos en

plan

ubicado en

tración ha re

ato

DAA par

para la  Expl

«le

onformidad

aprobado por  D Supremo Ho. 00%

ón ces

acti cl ETE

Mos DZ0

Apra

nj)

xplotación par Hidrocarbure

No 1830842

Llebrars

2 por

rma

¿RUANMA Sa

TROTECA

acuerda

parte in

a la Admin

Encomenar

ntadas a

Lion

nan 21 Contrato

Banco Central de

por e

La

de su Dir

vo a la prohibición de finan iamiento,

del a ll.Ós

ido

extrani Ay que ha

de una empr

nterno por trat

bra chi

tada par

la realización de las

a la Áádmini

y por De qureamnao

para la aprob

sari Aca

eu ninel pre:
sus ión por las par y Una vez produ

vo Contrato

ura y

pre

nto y demás

1 cumpla

a us

edo parra S

de dulio de 199

e V

io. Nava

Corne

General

hor de su

ACcue

meta de La

ido a la vistas, Expido la pr

que he

del mes de — Novienbre

CACIÓN, en Lima, a las nueve” c

entos noventitres

de mil no

Abogado = Motario

(Firmado) Abrahan Velarde Alve

de Limas

INSERTO  -— COPIA CERTIFICADA DE LA PARTE PERTINENTE DEL ACTA

No. 3512. DE LA SESION DE DIRECTORIO DEL BANCO CENTRAL _ DE

RESERVA DEL PERU .reemmms”

del Banco

Secre

en uso de

de la Ley Orgánica

ón

Que en el Acta No.

shencia de Los

el 2ó de agosto de 1993, con e

rez Chávez  (Fresidente), Mario Tovar

Germán

señor

navides, de la

Velarde Lo Alberto

Henry Barclay Rey de La

o JTald Awapara y

curia, Als

Quintana , Sandro. Fuentes

Ral no, figura un acuerdo Lo tenor literal
6ig eq q se

“CLAUSULA DE DERECHOS FINANCIEROS REF. PETROTECH PERUANA

NCIEROS, REF. TERA —_———_

S.A., (0808).

des expu

Dir

0. por Los argumentos t.

acordóse

y contando con la opinión $ avorable de P

to de

che

Ll, Aprobar

RUJAMA-— Safe con

epa

E de explora

Sañan para efectuar los

Ze del zócalo continental, siempre

explotación en el

ita antes de la entrada en vigencia de Ley

siguiente

Orgánica de Hidrocarburos, Cuyo Lectio e:
VSLADDE AAA

Ba dis:

Ds

o 1830840

Z
o

CONTRATISTA EXTRANJERO (PETROTECH PERUANA S.A.) .-

CLAUSULA DE DERECHOS FINANCIEROS.

rantia del

Central de

ne en el Cont

o en las

erús de conformidad €

Di Ley Nos An cadas parc

por

y Mo. 2 Za por la Ley No. 24782, por

reto

ativo ! Número ros. ncuenticincO.w y por:

ad

ativo No. 668, para otorgar por el E

la

que se indican

las  garan

de

acuerdo al régimen legal vigent

men Cambiario,

rva de er em

Central de

o de

cumplimien

ches Este Ya
el a da

cuen ci.

An cons

ón interna y

posi

ponib dada?

como La

terna de moneda
z y

idad o ce su ional a moneda extranjera en

cofiverti bil

mina

recado cambiar ta y demanda, en 1

mote SLI UL

en La pr

ntral de rua del

garantiza

ha de 5

sición por el Contrat a de hasta

rada

(100%) as cdiwis por

gen

hidrocarburos

directivamen

iento (LO0%)

an por

carr erre

ante de sus ventas idro

para

recado na mal oy derecho a depositar

pa

sas como da nacional

rar

cdo Derecha dl mtrolar y  0p

anto en el paí

ep Como

romane

libre uso de tale cuentas

rior y disponer de

vta

ón algunas y

de dicha

de todo lo anterior, el

remen

poner air, rem

tes di

EN

ner en m alguna, $

tas anual

11.35 D

y Conversi

a las

para

la conve

acápite

dad de div

párre ndida Lot

rior no ple

por onadaña el. Banco |

proporcionar

AO]

No 1830838

ont.

Contral a remi

no menos

Le

E:

ema finan ro. en

ce

an parte

ider, cen todo 0

sistema Liam

ciones

COMmun

a la f

serán vá $ por

misión .

jcpua

Anfin

los documentos pre ind

prese

Contrati tipo cambio Cu

comund

vih

irá siem

nandacda y £pue

conversión d

zará para

contravalor

mtbrega el omiso día

Contr

an mon on

ran contravwalor no

Bda por cun

dad indi

en la oportuni

ha por el Con trati
y

dida

Central

ón horarias

darse

er:

ón de

LA CU

agos dl

demora en los p

no

animo an

rar la a

go de int

lo an

rua

idad o no. puede

que dicha dd

notificara

por da

ner

a

La para que acuda al

al Contrat

con 7 moneda nacional corr mai em de para dar e: |
amp ento a la nversión a civisa . A
E ex s )
11.4 Maocdi imen Cambiario .*

A 2
Biar ce E rva cl Ca en repr |
UN]

. : a s
dos. garantiza que el régimen contenido en cláusula 7
continuar iendo de aplicación para el Contrati durante es dad
Contrato y lwvo que por ley del Ngreso al
|
arce pk o suspenda expresamente. el régimen de :

ponibilidad de d AS sgún lo que "establece

Diner B.ó de la aprobada por Pa
e
el tal como ha sido moc do por la Ley po]
MO. El

por cualq: irecuns tan de cambio no

'
el 4 cambio El

al Contrati

ofi

jalo ún

gual valor para moneda extran

ta, a partir

a
Contrato. ; A
y cambio -
Ir a un 3 Ed
poe mbio a para E
op Eonia más alto ll

La moned

ad de Hidrocariur

cinco 0%) Dís

haber el Cont

mtrad man

queria cda

di CL refiere el

1830836 ;

ápite dl. y

mitral ce E

ra

Re

vé no pode

que pr

entregu

cuyo a atravalor en moneda

divisas

ando párr

ca de acuerdo a lo dispu

dicha

2)

transeurran do

zar alguna 0

Jo deberá u

a fin de proveer

op

va

i4tral o de

ndidas por el Banco Ce

uma de Hidrocariur

“al

LóÓn peruanos CLoo Ek en

“do a 1

de  Aacue

que de

igual

subacápite B.9.2

Contrati

enter al Banc mitral di

inter

que se indica en

drocarbur

ón de los H

orita

expor

y el producte

anLrega

srvirá o para cubrir en todo o part

quie mo hal

alo Contr

de KR

Con

iclac ce

1

PAS igual al

el Banco Lentr

pe

$4 CON

para cue Ak LA como

gq ce La

y o paro cuenta y ri

con pago

instrua serán Lambiér que
Contrat de o la expor en
la Para roda entrega de divi £ al

sido da por el Banco Central

inter

endosados y los

embrras de exporta ones de Hidrocarburos

realizado F la con rua

Él producto. de dichas

exportacione
1

sea

tanto

alo Contratista en todo o en

para cubrir la entr al Dontrea

qu

Central de

no bulo por

im intere
de divi que pudiera por
aricla por

as

y puestas a

ES

dos y

documen Los de embarque que
ac a Los A

un vom

Lodcueid

EX par

la cantidad

Hidrocariauros Corbrateo

e de

No 1830834

ido en esqundo párr.

rocarbun ba el

Ládquidos cue

ponden excl

al pre LO CON

«dl

párrar

divisas garantizadas

sctan la retribua

y no af

peor Lo pendi

áusudLa

lado en la

lo

nm virtud

quie

¿bución

Hidrocarburos

para $

literal

por tan a que se

Wwarán a gunda

ardo al

ac

2rár CcJua dentro de Lo

Jas por

LENTO

otro de

Contratista estuvi Marttural

LáuistoL a

de)

ión de entr aos quie

2» podrá

intregando yo. valor

mtrato de

á

gun Lo

Natural Licuado.”

rán

izada por

llevado, a cha en que

ntral de

al Banco Co

la moneda n

Aa a

vtre

ha

a oO pue

ros

en los a) y Da o

en el

mentos de enbarqu

La con

2 en

ta obtendrá La mon

medio de

Ja que no. hubiera sido

ate de

extranjera provend

rva

nea

ida por elo Banco Central de R

ón inicial del naco E

Ex guirá la obliga

de mor

ando una ob

arco con el Co

del

a favor de

wa cl

MÓNICAS

o Central de

onar al Ban

la información  _necesari

la "Balanza de Fagos
1
lo que corresponda, la

armación mensual expr ada en moneda extranjerar

1)

Cinca

¿Ae

de o capital

trab préstamos de

o pro

hasta un Ae

y de terceros (distinqgi

Y mayor de un Año).

de Los recu

separando «quellos que Lo son

No 1830832 :

Mayer de un AÑO) y

ióáns por tipo de Hidrocari

MNSLIME pira

n (valor y volumen) Aca.

cobradas indicando Le ven

int

ro y

export LIA

4) Otros ingr

ide

6) Lacmoneda extrand

rá percibida en

A

6) Ingres

en moneda na

onal convertidos A moneda”

extraniera.

7) De itos en moneda extranieraz saldc

DE FLVAnEÍ”

y en el

8) por los cuales el Contrat

en el exterior a

ABRAHAM VELAR

que $0]

entral de

erá proporai

onar

a información

. mediante informes mensuales a Los que
. r en los contalbi «dl
¿0

Lo

treinta

al término

guiente

chos informes podrán contener

dentro

término de cada

tirime

encia

noventa (90) Dá

ino del

re dario.

Contratista

al

ntralo de

Fún tanto

mo en la

cada  ÁAña

an de que enpie

no. menos de Er

ra de Moneda

roy: ón inanc

calendario

vo Año

mona

ensua Les por

xtiram

dh COmo Ln

yección anual ano plazo Cá

ndario.

ÓN a

ex pl

ormación de

deberán in

proy

en los párrafos

per 1 on

y egres

anual cada  Yez

a deberá reajustar

proye

cativamente 0

varien

los

cue

más del

do

por

de Otras Morma

11.7 Aplica

rga el Banco Central de Reserva del Ferá

Las carar

Contrato.

tirán durante la Vic

al Contra

o parcialmente,

ta tendrá d

L Contra

legale de

inen áa nuevos

cuando

sé emitan la Vigtencia

mide nbiarias cue

incluyendo aquel! que

del

sente cláusulas siempre

emp)

camb en dla pre

n de aplicación

que 1 sagan un carácter genera

a a los nuevos

stbividad de H

a

vos 0 normas «ant no afe igena

ni el

4 pra

ntías a que

io de aquel

NUEYOS

A

Contra

norma

a los que

Contra

A cera ep uee ta podr

Xpress

pa

INSERTO CARTA

mitra

1830830

ni

pr

por

o

al

a

embed

retomar

obligas

las demá

para

el Contrat

norm
aran

eberán F

rú y

este ac

Lacie

ó exonerado del

amen Le y cu

abi aria

Loméánr

Equ

Contra

crea

Las

E

na

en nada

hos

que

comunicada

a

ápi le

avier de la

Godard

(Firmado)

5 La.

Nuevos

mo

di

sud

no

ando

utilizar

al Ea

de

para su

ectura y

NENA

£llos, al

Operac

aproba

Lon

ón

Interna

ra «ion

atroleo Ús

Dos

ambire de 1973:

ISA y

Moya

pú

tional, Inc. garantiza

ruana Señas por el monto a que

de cada uno de programas de

2brado con

ón del

las referidas

rantía subsistirá mientra

LO.

ech SA, de

ra

ional Inc.,

de es

a garani

Y com ma extensión que en la
segunda del contrato.

irman of 41 Loard

Llop."

Mutar ica Abrahan Ve

ema dez

anche

M Pala

« Abiraham Y

ra

V

No 1830828

INSERTO - DECRETO SUPREMO No. 0%44-93-EM.

"Decreto Supremo Ma. 044-9:

Cor

Cie a

sarrollo de la

iwidad ic

de Lar nuestras

EINVAS en p

que el normal '

abas imiernto de

le en el pa

CALA a iante Dec

o Supremo No. 07

M/DGH de fecha 13 de

de 1981.

able

Iron normas para la

Y de los lotes pueden

3

materia de contra

erdo

el

bo. Ley MO.

.

conforme a Lo

ido, en el Artículo del De

ey Mo.

227744 tal

cono ha sido ma ado. por elo Art

lo 42

Decreto

Livo No,

ha si

para nego

Liar. y

El
2]

marzo de

Zu se ha dr

dido ala enmpresa leos del Mar

ROMAR»- cen el pra

de privatizo

de la  inve

adá a que $e re e el 1 Mo. 674 que

tróleos del Ferú avisos

publicados en Diari

CENTLANI Y

de iulio y 10 de

cul agosto de

199 ZA conve

ional ONTR-09001. --9

para

contratar 1 Servi

xaplorac

ón y

bot

por hidre
'

Zocalo

neo

¿Mia halo

aprobado

Mor

zación de

due Priva

del Comité

Fro a favor de la  enp

rú

Cl y Loro

do. Mo.D/O72 22 de julio de 1993, aprobó

ACEL

evándolo al Poder para Su

proye de contrato,

ón

a aproba

con

de las

mineral Za

Que, de en

trolera aprobada por el

Ea contrat

uo del. Decreto

como en el Art

Decr

normas aplicabl

L.eq

por los

otorgar La

mencionado

de

11) y 26) del Ar

De conform

del Ferú

la Con tución Folíti

Con el voto aprobatorio del Cons ros

DEC A ss

la. conformación, - delimitación y

Artículo

AI

en el Noroes

nomenclatura del Lote

gión  G riptiva de dicho Lote

¿Aa

SUPrFEmnaQO .

DIMÁn párr

de

racione

de Op

Artículo TES

delo Lote

xplol ión por hidr

consta de

2gión Gralta que

tal en Noroeste, E

Aus

una 01) cláu nticuatro (24) Br dos

E Lebrar

we 19)

(2) clánmsula

entr

o.
> 3
A A A

mi

L E mu
No 1830826

ón del Banco Central de

WHAMA SO, con dnterven

ón del 0. para garantizar

(E entac

Erú en repr

idad de!

ferida  enpresa contradti

ES

ra

provenien de $us Op por hidroc

13, durant

ia del cont o y de conformidad con

La wigen

¿lativo NO.

uo 98 d

a Fetró

"Artículo 32.- Mutoráz

e

para suscribir el Contrato de

ión por hidrocariuur

an el mapa y.

Noroeste, Región Grau, el

presente

menor descriptiva que forman par

De

reto SUpreno y mmm

nda del

¿tro de

cemini

Artículo 42,- Autoriza

“idas en

amonía y nanzas para

de”

tados el Contrato

ción por hidrocarburos d

aprueba

Región Grau que $

nental en el Moro

alo Con

te Di

O SUPremno -

la fecha

nte Dec 2] Supremo ri desde

ículo 59,-

«
—

Ministros de

su pull á refrendado por

>

nom

inanz

y de Y

aña de a

ntiocho días

de Gobierno, en Limas a 1

bre de mil nove mitos nov

EUITIO.

A

Economía y Finanza

ES
>

tura que de todo. el

otorgantes de su objetos -por la d

de lo. cual se afirman y ratifican en su

hice, ces po,

LN A

.
Ed

y a . 1 á a
contenidos de todo lo que doy fea dejando constancia que la

Mo. 1830751 y

es tura se inicia en el folio

eso de

inacen la serie Mo. 18308Z2ÓV . » concluyendo el proc

d:

dia de hoy,-

TROLEOS DEL PERU — PETROPERU So 1

7 J

Emi Cas tillo I
"“PETRO-TECH PERUANA S.A. Y PETRO-TECH INTERNATIONAL INC." |
“BANCO CENTRAL DE RESERVA DEL PERU", |]

SN J

de lafRofiha Marie . J

=-
e

>

A

_

ACC.

ABRABAN VAART ALVAREZ

Notario Público de Lime
Or. ABRA!!911 VELA]

90142

EL PPESENTE TESTIMONIO ES UNA OOPIA FOTOSTATICA IDENTICA

Ale TiA: EROREFURA, MATAS, QUE, COMEN 'A EN MI MOBESTRO
E DCORITURA EC TOJAS 79. OÍ... con . CON
ES amoncaco QUE SE ENCUENTRA DESIDAMENTE

pa POR LOS OTORGANTES Y POR MI XL NOTARIO; QUE RI
IMRICO, AJA GIIMO Y FIRALO IRMA A 22 JUNE 200E 7

